28

HOPKINS & CARLEY
ATTORNEYS AT LAW
SAN JOSE # PALO ALTO

Case 3:19-cv-02516-JSC Document 1 Filed 05/09/19 Page 1 of 56

Jason S. Angell, Bar No. 221607
jangell@hopkinscarley.com
Christopher A. Hohn, Bar No. 271759
chohn@hopkinscarley.com
HOPKINS & CARLEY

A Law Corporation

The Letitia Building

70 South First Street

San Jose, CA 95113-2406

mailing address:

P.O. Box 1469

San Jose, CA 95109-1469
Telephone: (408) 286-9800
Facsimile: (408) 998-4790

Attorneys for Plaintiff
GEORGE BETAK, an individual

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

GEORGE BETAK, an individual,
Plaintiff,

Vv.

VALERY MIFTAKHOV, an individual;
ELECTRIC MOTOR WERKS, INC., a
Delaware corporation; and ENEL X
NORTH AMERICA, INC., a Delaware
corporation,

Defendants.

 

 

 

 

692\3263698.1

CASE NO.

COMPLAINT FOR:

(1) CORRECTION OF INVENTORSHIP
(35 U.S.C. § 256)

(2) FRAUD BY FALSE PROMISE

(3) QUASI-CONTRACT

(4) QUANTUM MERUIT

(5) UNFAIR COMPETITION (BUS. &
PROF. CODE 17200 ET SEQ.)

(6) CONSTRUCTIVE TRUST

(7) ACCOUNTING

DEMAND FOR JURY TRIAL

COMPLAINT FOR CORRECTION OF INVENTORSHIP; FRAUD BY FALSE PROMISE; QUASI-CONTRACT, QUANTUM MERUIT;
UNFAIR COMPETITION; CONSTRUCTIVE TRUST, ACCOUNTING

 
28

Hopkins & CARLEY
ATTORNEYS AT Law
SAN JOSE + PALO ALTO

 

 

Case 3:19-cv-02516-JSC Document1 Filed 05/09/19 Page 2 of 56

Plaintiff George Betak (“Plaintiff Betak” or “Betak”), by and through his attorneys, brings
this Complaint for correction of inventorship on certain issued patents, common law fraud, and
other claims below that arise out of a fraudulent scheme devised and carried out by Defendant
Valery Miftakhov (“Defendant Miftakhov” or “Miftakhov”) and Electric Motor Werks, Inc.
(“Defendant EMW” or “EMW?”) to secure, by false promises and inducements, intellectual and
other contributions from Plaintiff to a new electric vehicle charging product. Thanks to the
efforts, inventions, and business contacts Plaintiff Betak contributed, Defendant Miftakhov was
able to sell to Defendant Defendant Enel X North America, Inc. (“Defendant Enel X” or “Enel
X”) the business and technology that Betak helped create for approximately $150,000,000.
Notwithstanding Plaintiff Betak’s acknowledged contributions, Defendants Miftakhov and EMW
later revealed that the promises an inducements made to Plaintiff Betak to secure his
contributions were false when made, and they have failed to provide Betak with any
compensation whatsoever. As detailed below, Plaintiff Betak has been damaged by the
fraudulent and wrongful conduct of Defendants Miftakhov, EMW, and Enel X. Plaintiff Betak

alleges as follows:

PARTIES
1. Plaintiff George Betak is a natural person who resides in Milpitas, California.
2. Defendant Valery Miftakhov is a natural person who, on information and belief,

resides in San Carlos, California. On information and belief, Defendant Miftakhov is, and at all
relevant times has been, the Chief Executive Officer of Defendant EMW and a substantial
shareholder of that entity.

3, On information and belief, Defendant Electric Motor Werks, Inc. is a corporation
organized and existing under the laws of the State of Delaware, with its principal place of ©
business at 846 Bransten Rd., San Carlos, California 94070. EMW is registered to do business in
California and can be served through its agent for service of process, Valery Miftakhov, at 846
Bransten Rd., San Carlos, California 94070.

4, On information and belief, Enel X is a corporation organized and existing under

the laws of the State of Delaware, with its principal place of business at One Marina Park Drive,

692\3263698 1 -2-
COMPLAINT FOR CORRECTION OF INVENTORSHIP; FRAUD BY FALSE PROMISE, QUASI-CONTRACT. QUANTUM MERUIT.
UNFAIR COMPETITION; CONSTRUCTIVE TRUST; ACCOUNTING

 
28

HOPKINS & CARLEY
ATTORNEYS AT LAW
SAN JOSE #PALO ALTO

 

 

Case 3:19-cv-02516-JSC Document1 Filed 05/09/19 Page 3 of 56

Suite 400, Boston, MA 02210. Enel X is registered to do business in California and can be served
through its agent for service of process, Cogency Global Inc., 1325 J St., Ste. 1550, Sacramento,
California 95814. On information and belief, Enel X maintains a regular and established place of
business in this district at 100 Montgomery Street, Suite 1400, San Francisco, CA 94104.

5. On information and belief, Enel X was previously known as EnerNOC, Inc. and
changed its name to Enel X North America, Inc. on or about October 24, 2018.

JURISDICTION

6. This action arises under the patent laws of the United States, 35 U.S.C. §8§ 1 et seg.
Specifically, it seeks to correct the inventorship of issued United States patents under 35 U.S.C. §
256. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).

7. Plaintiff Betak also brings California statutory and common law claims against the
defendants. The Court has, and should assume, supplemental! jurisdiction over these claims
pursuant to 28 U.S.C. § 1367(a) for at least the following reasons.

8. Plaintiff Betak brings California state law claims for fraud by false promise, quasi-
contract, quantum meruit, unfair competition (Cal. Bus. & Prof. Code §§ 17200 er seq.),
constructive trust, and accounting. All of these claims arise from the same case or controversy as
his patent-law claims; namely, his work with Defendants Miftakhov and EMW to found a
business and develop new electric vehicle charging technology, and the failure by Miftakhov and
EMW to compensate him for his efforts as agreed, or to name him as an inventor on patents
addressed to technology that Plaintiff Betak invented or co-invented.

9, Accordingly, the state-law claims asserted in this action are related to claims
arising under the patent laws of the United States, over which this Court has subject matter
jurisdiction pursuant to 28 U.S.C. § 1331 and 1331(a), and form part of the same case or
controversy under Article II of the United States Constitution. Judicial economy, convenience,
and fairness to the parties to this action will result if the Court assumes and exercises
supplemental jurisdiction over Plaintiff Betak’s state-law claims (Counts III through VIII)
pursuant to 28 U.S.C. § 1367(a).

HI

692\3263698. 1 -3-
COMPLAINT FOR CORRECTION OF INVENTORSHIP, FRAUD BY FALSE PROMISE; QUASI-CONTRACT, QUANTUM MERUIT.
UNFAIR COMPETITION; CONSTRUCTIVE TRUST; ACCOUNTING

 
28

Hopkins & CARLEY
ATTORNEYS AT Law
SAN Josh + PALO ALTU

 

 

Case 3:19-cv-02516-JSC Document1 Filed 05/09/19 Page 4 of 56

VENUE

10. Venue is proper in this district under 28 U.S.C. §§ 1391(b)(1), as all the
defendants are residents of California and of this district for venue purposes.

ll. Venue is also proper in this district under 28 U.S.C. §§ 1391(b)(2) because a
substantial part of the events giving rise to Plaintiff Betak’s claims occurred in this district.

FACTUAL BACKGROUND

Plaintiff Betak And His Professional Background

12. Plaintiff Betak is an accomplished electrical engineer, software engineer, and
computer scientist who has worked for some of the most significant technology and automotive
companies in the United States and Europe, including Siemens, BMW, SAP Labs, Adobe
Systems, Inc., Motorola Mobility, Yahoo! Inc., and Workday, Inc. Plaintiff Betak holds a Master
of Science degree in Computer Science from the Augsburg University of Applied Sciences in
Augsburg, Germany. During his studies at Augsburg University of Applied Sciences, he was
selected by Siemens into what is known today as its “Future Minds” program, an incubator
established to support the brightest and most promising future engineers.

13. Throughout his professional life, Plaintiff Betak has been intensely interested in
the potential societal benefits of electric vehicles. Plaintiff Betak has, in various capacities, used
his training and expertise as a technologist to advocate for the advancement of electric vehicle
use. He has also developed a track record of innovation and leadership in the electric vehicle
field.

14. For example, Plaintiff Betak is the co-founder and former President of a non-profit
organization called the San Francisco Bay Area Nissan LEAF Owners Association (also known
as the “SF BayLEAFs”). The SF BayLEAFs started as a small, ad hoc group of owners of Nissan
LEAF electric vehicles who organized to, among other things, advocate and help develop public
policy for electric vehicles and other clean energy transportation programs. Eventually, on
information and belief, the SF BayLEAFs became the largest Nissan LEAF owners group in the
world. Through his work with the SF BayLEAFs group, Plaintiff Betak became well-known in

the local and national electric vehicle community.

692\3263698.1 -4-
COMPLAINT FOR CORRECTION OF INVENTORSHIP; FRAUD BY FALSE PROMISE; QUASI-CONTRACT, QUANTUM MERUIT;
UNFAIR COMPETITION; CONSTRUCTIVE TRUST; ACCOUNTING

 
28

HopkKINS & CARLEY
ATTORNEYS AT LAW
SAN JOSE #PALO ALTO

 

 

Case 3:19-cv-02516-JSC Document1 Filed 05/09/19 Page 5 of 56

15. Plaintiff Betak’s thought leadership has been recognized by electric vehicle
manufacturers. Through his involvement in SF BayLEAFs, Plaintiff Betak helped gather product
feedback from LEAF owners for purposes of developing recommendations to Nissan on ways to
improve LEAF vehicles. These efforts culminated in a meeting with Nissan’s Chief Vehicle
Engineer and other key Nissan engineering and product staff, where Plaintiff Betak and others
shared their recommendations for the LEAF electric vehicle. Nissan later implemented many of
the ideas provided in connection with that meeting.

16. Plaintiff Betak also participated in the BMW Sustainability Hackathon hosted by
the BMW Technology Group in Mountain View, California on April 27 and 28, 2013. The
“hackathon” was organized to gather electric vehicle technology solutions enthusiasts to, in a
short period of time, brainstorm and develop proposals to address various challenging issues
confronting electric vehicle operators. The ideas that Plaintiff Betak proposed won the 1° and 24
prizes at the hackathon.

17. BMW selected Plaintiff Betak as part of a small group of individuals to participate
in a field trial of BMW’s ActiveE validation prototype. He also became one of the first owners
and evaluators of BMW’s i3 all-electric vehicle. Plaintiff Betak provided BMW with critical
feedback on the ActiveE and the 13, much of which was adopted by BMW.

18. Additionally, since November 2014, Plaintiff Betak has helped create and build
what, on information and belief, has become the largest online community of current and
prospective owners of Tesla’s Model 3 electric vehicle, with approximately 45,000 members. On
information and belief, Tesla regularly recommends that new and prospective owners of the
Model 3 join this community to access technical and sales information, to learn about Tesla’s
products, and to be educated about the Model 3’s advanced features.

19. Throughout his work in the electric vehicle community, Plaintiff Betak has built a
positive reputation and network of contacts among vehicle manufacturers, and the people and
companies that develop products for use in electric vehicles. Plaintiff Betak has earned the trust
of drivers, vendors, car manufacturers, and industry peers.

HI

69213263698. 1 -5-
COMPLAINT FOR CORRECTION OF INVENTORSHIP; FRAUD BY FALSE PROMISE; QUASLCONTRACT, QUANTUM MERUIT.
UNFAIR COMPETITION; CONSTRUCTIVE TRUST, ACCOUNTING

 
28

Hopkins & CARLEY
ATTORNEYS AT Law
SAN JOSE #PALO ALTO

 

 

Case 3:19-cv-02516-JSC Document1 Filed 05/09/19 Page 6 of 56

Early Meetings Between Plaintiff Betak And Defendant Miftakhoy, And Their
Discussions Regarding JuiceBox

20. On information and belief, Defendant Miftakhov began work in the electric
vehicle space by creating a “kit” that could be used to convert standard internal combustion
vehicles into electric vehicles. On information and belief, Defendant Miftakhov incorporated
EMW in Delaware in December 2011, and sold the electric vehicle conversion kits through EMW
beginning in 2012, and continuing through at least 2013.

21. Plaintiff Betak first met Defendant Miftakhov in July of 2013 at an SF BayLEAFs
meeting (July 2013 SF BayLEAFs Meeting”) hosted by Nissan USA at their Research Center in
Sunnyvale, CA.

22.  Atthe July 2013 SF BayLEAFs Meeting, Defendant Miftakhov was promoting an
EMW Kickstarter fundraising campaign, which sought to raise money to fund the development
and production of an open source do-it-yourself kit for building a level 2 electric vehicle charging
station. A level 2 charging station uses a 240-volt outlet (such as the outlet used by many
household electric dryers), as opposed to level 1 charging stations, which use a conventional 120-
volt outlet common in most homes. As a result, a level 2 charging station can charge an electric
vehicle more quickly than a level | charging station. While many other level 2 charging stations
were available on the market at that time, Defendant EMW’s Kickstarter campaign promised that
its charging station, known as “JuiceBox,” would be less expensive. Due to its open-source
nature, JuiceBox would also be more accommodating than other charging stations to those
wishing to implement enhancements and modifications to its standard feature set.

23.  Atthe meeting, Defendant Miftakhov and Plaintiff Betak discussed their shared
interest in electric vehicles and their involvement in the electric vehicle industry. The two
remained in contact after the event. |

24, On May 15, 2014, Plaintiff Betak met with Defendant Miftakhov again and
proposed the idea of making a new JuiceBox product in which every JuiceBox unit would be Wi-
Fi-enabled and “connected” to the internet, and in which the units could collectively operate in

communication with other entities and information sources, such as grid operators and energy

692\3263698. | -6-
COMPLAINT FOR CORRECTION OF INVENTORSHIP; FRAUD BY FALSE PROMISE; QUASI-CONTRACT, QUANTUM MERUIT,
UNFAIR COMPETITION; CONSTRUCTIVE TRUST; ACCOUNTING

 
28

HOPKINS & CARLEY
ATTORNEYS AT LAW
SAN Jose ¢PaLo ALTO

 

 

Case 3:19-cv-02516-JSC Document 1 Filed 05/09/19 Page 7 of 56

providers. This, as Plaintiff Betak explained, could add substantial economic benefits that far
exceeded the cost of adding Wi-Fi functionality to every JuiceBox unit. A connected charging
station would also provide a superior experience to electric car drivers, which would help hasten
its adoption and increase the value of the resulting charging station network.

25. Plaintiff Betak subsequently worked with Defendant Miftakhov and others to
refine the system that Betak had envisioned, including through periodic communications,
meetings, and “brainstorming” sessions. Through these joint efforts, they determined that the
system that Betak contemplated could use cloud-based software and data from grid operators and
energy providers to automatically charge the electric vehicles during periods when the energy
providers and grid operators offered electricity at lower prices. For example, by automatically
charging vehicles during non-peak hours (to the extent possible), the system can allow electric
vehicle owners to obtain better electricity pricing than they would receive if they inadvertently
charged their vehicles during periods of high energy usage, and an easier user experience than if
they attempted to manually schedule their charging in this manner.

26. Similarly, the system that Plaintiff Betak conceived and which he helped refine
could maximize vehicle charging during times when electricity from renewable sources, such as
solar and wind power systems, is more readily available, thereby accelerating the adoption of
renewable energy and reducing the amount of electricity that must be generated using fossil fuels.

27. Moreover, by controlling the collective network of JuiceBox charging stations, the
system that Plaintiff Betak conceived and helped refine could generate a new revenue stream.
Grid operators and energy providers offer incentives to large electricity users, essentially paying
them to reduce their electricity usage during peak usage periods. During those periods, the
system could reduce the electricity usage of a large number of charging stations within the
network, thereby taking advantage of these economic incentives.

Plaintiff Betak And Defendant Miftakhov Begin Collaborating On JuiceBox/JuiceNet
Project
28. On May 21, 2014, Defendant Miftakhov approached Plaintiff Betak about

collaborating on the next generation of the JuiceBox product, which would include the

69213263698 1 -7-
COMPLAINT FOR CORRECTION OF INVENTORSHIP;, FRAUD BY FALSE PROMISE, QUASI-CONTRACT, QUANTUM MERUIT;
UNFAIR COMPETITION; CONSTRUCTIVE TRUST, ACCOUNTING

 
28

HOPKINS & CARLEY
ATTORNEYS AT LAW
SAN JOSE #PALG ALTO

 

 

Case 3:19-cv-02516-JSC Document1 Filed 05/09/19 Page 8 of 56

connectivity features that Betak had proposed. The JuiceBox product that eventually resulted
from this collaboration was controlled using a platform called “JuiceNet,” which included, among
other things, software and a mobile device application that uses historical patterns, real-time
input, and data from energy providers, grid operators, and other sources to aggregate and manage
charging station usage.

29, On information and belief, Defendant Miftakhov desired collaboration with
Plaintiff Betak on the JuiceBox/JuiceNet project to gain access to Plaintiff Betak’s knowledge
about the electric vehicle industry and technology, to gain access to Betak’s vast network within
the electric vehicle community, and to secure Betak’s intellectual contributions to JuiceBox and
JuiceNet.

30. On or about June 6, 2014, in a Facebook Messenger exchange between Defendant
Miftakhov and Plaintiff Betak regarding the JuiceBox/JuiceNet collaboration, Miftakhov stated to
Betak: “George I won’t do it without you.” Defendant Miftakhov offered, and Plaintiff Betak
agreed, that Plaintiff Betak would join the effort in a “co-founder sort of role” of the business that
resulted from the JuiceBox/JuiceNet collaboration.

31. Defendant Miftakhov proposed to Plaintiff Betak that their collaboration would be
under the auspices of a new company called EV Juice, Inc. (“EV Juice”), rather than through
EMW. Defendant Miftakhov explained that EMW was burdened by what Miftakhov described as
“baggage” related to its other founders and shareholders. To convince Plaintiff Betak to join the
collaboration, Defendant Miftakhov represented to Betak that if Betak agreed to collaborate on
the JuiceBox/JuiceNet project, Betak would—as a co-founder and primary contributor to the
technical and marketing efforts for JuiceBox/JuiceNet—share in the proceeds resulting from the
work as a partial owner, including in any sale of the company.

32. In September of 2014, Defendant Miftakhov presented Plaintiff Betak with an
“Employment Offer Letter” and “Intellectual Property And Confidentiality Agreement” drawn up
for EV Juice (SEV Juice Offer Letter” and “EV Juice IP Agreement,” respectively).

33, The EV Juice Offer Letter stated that Plaintiff Betak’s compensation would be “$0

annualized” and that he would be entitled to “such vacation, medical and other employee benefits

692\3263698. | -8-
COMPLAINT FOR CORRECTION OF INVENTORSHIP; FRAUD BY FALSE PROMISE; QUASILCONTRACT; QUANTUM MERUIT.
UNFAIR COMPETITION; CONSTRUCTIVE TRUST; ACCOUNTING

 
28

HopkINS & CARLEY
ATTORNEYS AT Law

SAN JOSE #PALO ALTO

 

 

Case 3:19-cv-02516-JSC Document1 Filed 05/09/19 Page 9 of 56

as the Company may offer from time to time, subject to applicable eligibility requirements.” In
lieu of pay, the letter also described an initial equity grant that “corresponds to 3% (three percent)
of the Company’s issued shares at the time of this offer.”

34. Plaintiff Betak signed the EV Juice documents. Betak did not sign any agreements
with EMW.

Plaintiff Betak’s Work On JuiceBox/JuiceNet

35. In reliance on Defendant Miftakhov’s promises and representations that Plaintiff
Betak would share as a co-founder in the proceeds resulting from the collaboration, Betak worked
without pay for well over a year on the JuiceBox/JuiceNet project.

36. At the time he began working on this project, no commercially viable JuiceBox or
JuiceNet product existed. At the time Plaintiff Betak and Defendant Miftakhov began working
together on the JuiceBox/JuiceNet project, Betak was the only formally-trained engineer working
on the project.

37. While Defendant Miftakhov had represented to Plaintiff Betak that work on the
JuiceBox/JuiceNet project would be performed under the auspices of EV Juice, and that he and
Betak would share in the proceeds of the product developed by EV Juice, Miftakhov steered the
project in a direction different from that proposed to Betak. Defendant Miftakhov and EMW held
out the JuiceBox/JuiceNet project and product development as an EMW endeavor, not an EV
Juice endeavor, and held out Plaintiff Betak as part of the EMW organization. Because the
project progressed under EMW, Betak never worked for EV Juice, as an employee or otherwise.

38. Indeed, shortly after Betak signed the EV Juice documents, he was assigned an
EMW email account for his work on the JuiceBox/JuiceNet project.

39, Further, on information and belief, shortly after Plaintiff Betak signed the EV
Juice documents, Defendant Miftakhov began hiring additional personnel to work for EMW on
the JuiceBox/JuiceNet project. On information and belief, neither Defendant Miftakhov nor

anyone else hired any personnel to work for EV Juice on the project.

692\3263698. | -9-
COMPLAINT FOR CORRECTION OF INVENTORSHIP; FRAUD BY FALSE PROMISE; QUASI-CONTRACT, QUANTUM MERUIT,
UNFAIR COMPETITION; CONSTRUCTIVE TRUST; ACCOUNTING

 
28

HOPKINS & CARLEY
ATTORNEYS AT LAW
SAN JOSE #PALG ALTU

 

 

Case 3:19-cv-02516-JSC Document1 Filed 05/09/19 Page 10 of 56

40. During Plaintiff Betak’s involvement with the JuiceBox/JuiceNet project,
Defendant Miftakhov and EMW publicly identified Betak as EMW’s “VP, Business
Development & Community,” including on EMW’s website.

4]. Neither Defendant Miftakhov, nor Defendant EMW, nor EV Juice provided
Plaintiff Betak with code-compliant paystubs, paid any wages, or provided any of the other
required benefits of employment, including the vacation, medical, and other benefits promised in
the purported EV Juice Offer Letter. Indeed, after Betak signed the EV Juice Offer Letter and IP
Agreement, Miftakhov never again mentioned EV Juice during the period that Betak was working
on the JuiceBox/JuiceNet project.

42. Over the course of Plaintiff Betak’s work on the JuiceBox/JuiceNet project,
Defendant Miftakhov repeatedly reaffirmed his promise that Betak would share in the proceeds
resulting from the work as a partial owner, including in any sale of the business.

43. For example, in an email exchange between Defendant Miftakhov and Plaintiff
Betak on November 9, 2015, Betak stated that he planned to “continue actively participating in
[Defendant EMW’s] business activities...until the next investment round closes,” at which point
the business, and his promised partial ownership, would be more valuable, and Plaintiff Betak at
that point would be compensated for his contributions to EMW. Defendant Miftakhov confirmed
“that was my understanding, as well.”

Plaintiff Betak’s Contributions To JuiceBox/JuiceNet And The Related Patent Filings

44, Although Defendant Miftakhov and Plaintiff Betak agreed that Betak would work
part-time, Betak actually worked full-time on the JuiceBox/JuiceNet project for the first nine
months of their collaboration. Over the course of his work on the JuiceBox/JuiceNet project with
Miftakhov and others, Betak conceived, or helped conceive, many significant inventions that
were ultimately incorporated into the project.

45, For instance, as explained above, Plaintiff Betak conceived and worked with
others to refine the concept of making every JuiceBox “connected” via Wi-Fi and the JuiceNet
cloud-based software, including with the grid operators and energy providers, so that the resulting

system can automatically charge the electric vehicles during times when electricity is inexpensive

692\3263698. | - 10-
COMPLAINT FOR CORRECTION OF INVENTORSHIP, FRAUD BY FALSE PROMISE; QUASI-CONTRACT. QUANTUM MERUIT.
UNFAIR COMPETITION; CONSTRUCTIVE TRUST; ACCOUNTING

 
28

Hopkins & CARLEY
ATTORNEYS AT LAW
SAN JOSE #P ALG ALTO

 

 

Case 3:19-cv-02516-JSC Document 1 Filed 05/09/19 Page 11 of 56

and reduce charging when the grid operators and energy providers offer incentives for reducing
electricity usage.

46. Plaintiff Betak also conceived of the idea of adding and communicatively coupling
a revenue-grade electric meter with each JuiceBox charging station. On information and belief,
no other mass-produced residential EV charging stations on the market at that time included such
a meter, which allows the JuiceBox system to accurately measure the energy usage of each
charging station. As a result, on information and belief, the other charging stations on the market
could not be readily used in sub-metering and demand response pilot programs with electrical
utilities. Instead, they would usually require expensive and time-consuming certification, or
costly additional instrumentation.

47, Moreover, Betak conceived of and promoted the idea of using a “user preference”
approach for the software controlling each JuiceBox charging station, in which the user would
enter their charging preferences (e.g., minimizing charging cost versus minimizing charging time,
the time of day that the user typically connects their vehicle to the JuiceBox system), and the
software would then model and control the charging station based on the user’s preferences and
their actual charging behavior. In this way, the system could minimize the need for active user
input.

48. Further, many if not all of the other significant inventions associated with the
JuiceBox/JuiceNet project were the result of meetings in which Defendant Miftakhov, Plaintiff
Betak, and sometimes others all actively participated and collaborated in the conception of the
inventive ideas.

49, Defendants Miftakhov and EMW, through counsel, filed various patent
applications with the United States Patent and Trademark Office (“USPTO”) describing
inventions that Plaintiff Betak invented or helped to invent, including by conceiving of the
inventive elements described above (collectively the “Applications at Issue’). This includes U.S.
Patent Application Nos. 14/853,955, 15/004,976, 15/004,974, 15/225,821, 15/004,980,
15/690,275, and 15/444,325, and U.S. Provisional Application Nos. 62/050,147 and 62/300,073.

692\3263698. 1 -ll-
COMPLAINT FOR CORRECTION OF INVENTORSHIP, FRAUD BY FALSE PROMISE; QUASI-CONTRACT; QUANTUM MERUIT.
UNFAIR COMPETITION; CONSTRUCTIVE TRUST; ACCOUNTING

 
28

HOPKINS & CARLEY
ATTORNEYS AT Law
SAN JOSE #PALO ALTO

 

 

Case 3:19-cv-02516-JSC Document 1 Filed 05/09/19 Page 12 of 56

50. On information and belief, Defendants Miftakhov and EMW were aware of
Plaintiff Betak’s significant contributions to the conception of the inventions described and
claimed in the Applications at Issue. Nevertheless, Miftakhov and EMW failed to identify Betak
as an inventor in filing and prosecuting some of these applications (all of which named Miftakhov
as an inventor or joint inventor). Defendants Miftakhov and EMW also excluded Plaintiff Betak
from the process of filing and prosecuting the Applications at Issue.

51. For example, Plaintiff Betak and Defendant Miftakhov are named as co-inventors

in U.S. Patent Application No. US 15/444,325, entitled “Standalone Adapter for Load Control of

Energy Storage Devices,” which claims priority from U.S. Provisional Application No.
62/300,073 (the “’073 Provisional Application”). In broad terms, the ’073 Provisional
Application covers an adapter for a standard electric vehicle charging station that gives the
system many of the features associated with the JuiceBox/JuiceNet product, such as the ability to
“connect” with backend software and with the electrical utilities, and to automatically charge the
electric vehicle when electricity 1s inexpensive and reduce charging when the utilities offer
incentives for doing so. Betak helped conceive of this invention (the “Adapter Invention”) during
his work on the JuiceBox/JuiceNet project.

52. In February of 2016, Plaintiff Betak observed Defendant Miftakhov speaking with
Defendant EMW’s attorney at EMW’s offices. He eventually learned that Miftakhov and the
attorney were preparing a patent application for the Adapter Invention without Betak’s
knowledge, involvement, or consent, and were not planning to name Betak as an inventor. Betak
objected to his omission as an inventor. As a result of his objections, Plaintiff Betak was then
added as a co-inventor in the ’073 Provisional Application.

53. On information and belief, Defendants Miftakhov and EMW would not have
named Plaintiff Betak as a co-inventor in the ‘073 Provisional Application if Betak had not
discovered Miftakhov and the attorney preparing this application and objected to his not being
named as an inventor.

54, On or about June 5, 2018, the USPTO granted and issued United States Patent No.

9,987,941, entitled “Systems and Methods for Local Autonomous Response to Grid Conditions

692\3263698.1 - 12-
COMPLAINT FOR CORRECTION OF INVENTORSHIP, FRAUD BY FALSE PROMISE; QUASI-CONTRACT, QUANTUM MERUIT,
UNFAIR COMPETITION; CONSTRUCTIVE TRUST, ACCOUNTING

 
28

HOPKINS & CARLEY
ATTORNEYS AT Law
SAN JOSE #PALO ALTO

 

 

_Case 3:19-cv-02516-JSC Document1 Filed 05/09/19 Page 13 of 56

by Electric Vehicle Charging Stations,” a copy of which is attached hereto as Exhibit A and
incorporated herein by reference (the “’941 Patent”). The °941 Patent issued from Application
No. 14/853,955, filed on September 14, 2015. Plaintiff Betak contributed to the technologies
claimed in the ’941 Patent. However, the ’?941 Patent does not identify Betak as an inventor.

55. On July 17, 2018, the USPTO granted and issued United States Patent No.
10,025,277, entitled “Systems and Methods for Electrical Charging Load Modeling Services to
Optimize Power Grid Objectives,” a copy of which is attached hereto as Exhibit B and
incorporated herein by reference (the “’277 Patent”). The ’277 Patent issued from Application
No. 15/004,976, filed on January 24, 2016. Plaintiff Betak contributed to the technologies
claimed in the °277 Patent. However, the ’277 Patent does not identify Betak as an inventor.

56. On information and belief, Defendant Miftakhov and other purported inventors
assigned their rights to the inventions claimed in the °941 and ’277 Patents to Defendant EMW.
This alleged assignment occurred without Betak’s knowledge or consent.

57. Plaintiff Betak did not execute, and has not executed, any assignments with regard
to the Applications at Issue, or any patents that resulted from these applications.

58. Plaintiff Betak’s technical contributions to JuiceBox/JuiceNet extended beyond
those for which Defendants Miftakhov and EMW sought patent protection. For example, Betak
identified and sourced key components for the JuiceBox device.

59. | Among other components, Plaintiff Betak identified and helped implement the
JuiceBox’s Wi-Fi module, which is the heart of JuiceBox’s connected features.

60. Plaintiff Betak was also instrumental in improving the JuiceBox’s electricity
metering functionality.

61. Further, aside from JuiceBox, Plaintiff Betak’s contributions resulted in three other
JuiceNet smart-metering products: the WattBox, the JuicePlug, and the JuiceMeter.

62. In addition to his technical contributions, Plaintiff Betak made many other
substantial contributions to the JuiceBox/JuiceNet project. Among other things, he was
responsible for the business development, marketing, and customer and electric vehicle user

outreach efforts to promote JuiceBox/JuiceNet.

692\3263698. | - 13 -
COMPLAINT FOR CORRECTION OF INVENTORSHIP, FRAUD BY FALSE PROMISE; QUASI-CONTRACT; QUANTUM MERUIT,
UNFAIR COMPETITION: CONSTRUCTIVE TRUST, ACCOUNTING

 
28

HOPKINS & CARLEY
ATTORNEYS AT LAW
SAN JOSE #PALO ALTO

 

 

Case 3:19-cv-02516-JSC Document 1 Filed 05/09/19 Page 14 of 56

63. For example, Plaintiff Betak developed solutions that have successfully overcome
regulatory barriers and filled technological gaps, which enabled the JuiceBox/JuiceNet project to
be accepted by Pacific Gas & Electric, Southern California Edison, and San Diego Gas & Electric
for the California Public Utilities Commission’s Plug-In Electric Vehicle Submetering Pilot
program. This was the first successful project with a utility for the JuiceBox/JuiceNet product,
and it elevated the profile of the company and set the stage for other utility projects and strategic
partnerships.

64. As another example, Plaintiff Betak was instrumental in establishing strategic
partnerships involving JuiceBox/JuiceNet, including partnerships with several notable companies
including PlugShare (Recargo), OhmConnect, Honda, and OSlsoft. He also garnered sustained
favorable publicity for EMW from InsideEVs, a source for electric-vehicle-related news, product
review, forums, and other media, through his personal connection with the co-founder of
InsideEVs and his previous contributions to InsideEVs.

65. Further, Plaintiff Betak championed and initiated the process of offering the
JuiceBox/JuiceNet product for sale through Amazon Prime. He also worked on partnerships with
popular electric vehicle websites and industry influencers, which helped contribute to substantial!
and sustained direct sales of the JuiceBox/JuiceNet product and to its quick adoption in the
electric vehicle community.

66. Plaintiff Betak was also responsible for using his connections and reputation
within the electric vehicle community to identify and attract key employees to work on the
JuiceBox/JuiceNet Project. He also helped train the new employees once they began work.

67. By May of 2015, Plaintiff Betak determined that, without regular pay or
investment rounds on the foreseeable horizon, continuing to work full-time on only the
JuiceBox/JuiceNet project was not sustainable, and that he would need additional employment
with a regular paycheck. Others working on the project had similar arrangements for similar
reasons. Notably, until approximately the end of 2016, Defendant Miftakhov was employed full-
time at Google, and worked on the JuiceBox/JuiceNet project in his spare time. In or around June

of 2015, Betak accepted a position at UC Berkeley. Nevertheless, Plaintiff Betak continued to

692\3263698. | -14-
COMPLAINT FOR CORRECTION OF INVENTORSHIP: FRAUD BY FALSE PROMISE; QUASIL-CONTRACT. QUANTUM MERUIT.
UNFAIR COMPETITION; CONSTRUCTIVE TRUST; ACCOUNTING

 
28

HOPKINS & CARLEY
ATTORNEYS AT Law
SAN JOSE + PALO ALTO

 

 

Case 3:19-cv-02516-JSC Document 1 Filed 05/09/19 Page 15 of 56

work on the JuiceBox/JuiceNet project on a part-time basis, as Defendant Miftakhov requested,
and based upon Miftakhov’s further assurances that Betak would be compensated when funding
was secured or the company was sold. On January 12, 2016, for example, Defendant Miftakhov
sought additional financial investment from the EMW “management team,” including Plaintiff
Betak, through a convertible note offering that would return a premium to investors upon either a
Series A round of investment, or acquisition of the company within a specified time frame.
While Plaintiff Betak did not participate in the convertible note offering, the clear message was
that investors that had acquired equity, including Plaintiff Betak, would be compensated in
accordance with acquired equity upon an investment round or an acquisition event.

68. Plaintiff Betak remained on the EMW management email distribution list,
mteam@emotorwerks.com, and continued receiving emails sent to the EMW management team
until approximately July of 2016. In addition to including Betak on management-level
correspondence, Defendant EMW continued to exploit Betak’s prominence in the electric vehicle
community. For example, EMW publicly identified Plaintiff Betak as a member of its
management team until approximately November of 2016.

Enel X Acquires EMW And Defendants Falsely Claim That Plaintiff Betak Has
Assigned His IP Rights To EMW

69. On September 12, 2017, Defendant Miftakhov called Plaintiff Betak and informed
him that Defendant EMW was going to be acquired by a European energy company. On
information and belief, Enel X (which was then known as EnerNOC, Inc.) acquired EMW on
October 25, 2017. On information and belief, the acquisition price was €130 million
(approximately $153,460,000 at the exchange rate at the time), of which €31 million was paid in
cash at the time of the acquisition. Also on information and belief, the remainder of the
acquisition price was paid in or about April 2019. .

70. On information and belief, Enel X acquired all of Defendant EMW’s assets,
including all of EMW’s patents, patent applications, and other intellectual property, through this
acquisition. Plaintiff Betak was not asked to consent to, and did not consent to, the purported

transfer of the °941 Patent, the °277 Patent, or any other intellectual property rights to Enel X.

692\3263698. | -15-
COMPLAINT FOR CORRECTION OF INVENTORSHIP; FRAUD BY FALSE PROMISE; QUASI-CONTRACT, QUANTUM MERUIT.
UNFAIR COMPETITION; CONSTRUCTIVE TRUST; ACCOUNTING

 
28

Hopkins & CARLEY
ATTORNEYS AT Law
SAN JOSE #PALO ALTU

 

 

Case 3:19-cv-02516-JSC Document 1 Filed 05/09/19 Page 16 of 56

71. Prior to Enel X’s announced acquisition of Defendant EMW, Plaintiff Betak had
no reason to know or suspect that Defendants Miftakhov and EMW would not provide him with
the compensation that had been promised in order to induce him to work on the
JuiceBox/JuiceNet project. On information and belief, EMW was operating at a loss as of the
2017 acquisition. Therefore, until the acquisition by Enel X, and the initial acquisition payments
made by Enel X, there was no reason to believe that the Defendants Miftakhov and EMW would
not pay Plaintiff Betak for his work on, and contributions to, the JuiceBox/JuiceNet project, or
that the representations Miftakhov made to induce Betak to help develop JuiceBox/JuiceNet were
false.

72. After Defendant Miftakhov told Plaintiff Betak about the impending acquisition,
Betak asked Miftakhov about the financial details of the acquisition and how the number of
shares representing his equity would be determined. Defendant Miftakhov refused to provide the
requested information. Rather than providing the requested information, Miftakhov attempted to
mislead Betak in a manner that, on information and belief, was intended to enable Miftakhov and
Defendant EMW to induce Betak to accept less than what he had been promised for his
contributions to JuiceBox/JuiceNet and EMW. Initially, Miftakhov stated that EMW’s outside
counsel would be contacting Betak about “missing paperwork.”

73, On October 6, 2017, Defendant EMW’s counsel advised Plaintiff Betak that he
“currently has 15,000 of the fully vested shares” of EMW stock and requested that Betak sign
certain documents affirming that conclusion. Later that day, in response to inquiries from Betak’s
counsel, Defendant Miftakhov stated that “George’s original grant was 48,000 shares, vesting on
a monthly basis for as long he continued providing services for the company as a contractor,
never a W-2 employee.” Miftakhov’s attempt to characterize Betak’s status “as a contractor,
never a W-2 employee” was not consistent with the terms of the “Employment Offer” he
transmitted to Betak in September 2014. Defendant Miftakhov’s 2017 statement indicates that
the statements Miftakhov made in 2014 were false at the time they were made. Nevertheless,
while Defendants Miftakhov and EMW appear to acknowledge now the obligation to compensate

Plaintiff Betak, they have not provided to Betak even the undisputed amounts. Instead, by

692\3263698. | - 16-
COMPLAINT FOR CORRECTION OF INVENTORSHIP; FRAUD BY FALSE PROMISE; QUASI-CONTRACT, QUANTUM MERUIT;
UNFAIR COMPETITION; CONSTRUCTIVE TRUST; ACCOUNTING

 
28

Hopkins & CARLEY
ATTORNEYS AT Law
SAN JOSE #PALO ALTO

 

 

Case 3:19-cv-02516-JSC Document 1 Filed 05/09/19 Page 17 of 56

withholding the compensation acknowledged to be due, Defendants Miftakhov and EMW have
sought to leverage Plaintiff Betak into taking less than what he is owed.

74, Moreover, Defendants Miftakhov and EMW repeatedly have tried to coerce
Plaintiff Betak into executing documents to forfeit his rights to his inventions, despite the fact that
Defendants Miftakhov and EMW have no right to make such a demand. On information and
belief, Defendants Miftakhov, EMW, and Enel X are aware that Plaintiff Betak did not assign any
rights in his inventions to EMW, or any other party. On information and belief, Miftakhov,
EMW, and Enel X also are aware that, having provided no consideration for Betak’s
contributions, Miftakhov and EMW have no rights to have Betak’s inventions assigned to EMW
or any other party. However, as the transaction with Defendant Enel X was being finalized,
Defendants Miftakhov and EMW sought to convince Plaintiff Betak to assign his rights to his
inventions to EMW for no consideration whatsoever. On November 2, 2017, EMW’s counsel
stated—incorrectly—that Betak had executed an intellectual property assignment agreement with
EMW that required him to execute formal invention assignment documents as to inventions that
he created while collaborating on the JuiceBox/JuiceNet project. This came as a surprise to
Plaintiff Betak, who had never executed any agreements with Defendant EMW. At no time
during Betak’s work on the JuiceBox/JuiceNet project did Miftakhov or EMW ask Betak to sign
any agreements of any kind with EMW. Plaintiff Betak’s counsel requested a copy of the
purported IP assignment agreement.

75. On November 7, 2017, Defendant EMW’s counsel transmitted what it described as
Plaintiff Betak’s “binding IP assignment agreement” with EMW. In the transmitting email,
EMW’s counsel stated that any payment to Betak would be “conditioned” on “confirmation” of
the “binding IP assignment agreement” attached to the email. The file EMW’s counsel
transmitted included a document entitled “Electric Motor Werks, Inc. Intellectual Property and
Confidentiality Agreement,” and included a signature page purporting to bear Plaintiff Betak’s
signature (““EMW IP Agreement”), On information and belief, some or all of the defendants
removed or caused to be removed the signature page from the EV Juice IP Agreement and

attached it to the purported EMW IP Agreement in attempt to mislead Betak into believing that he

692\3263698. | ~17-
COMPLAINT FOR CORRECTION OF INVENTORSHIP, FRAUD BY FALSE PROMISE; QUASI-CONTRACT. QUANTUM MERUIT,
UNFAIR COMPETITION; CONSTRUCTIVE TRUST; ACCOUNTING

 
28

HoeKINS & CARLEY
ATTORNEYS AT LAW
SAN JOSE # PALO ALTO

 

 

Case 3:19-cv-02516-JSC Document 1 Filed 05/09/19 Page 18 of 56

had agreed to assign his intellectual property rights to EMW. Plaintiff Betak, through counsel,
pointed out that the EMW IP Agreement was obviously not genuine. In subsequent discussions
and correspondence between counsel, Defendants Miftakhov and EMW have not disputed that the
purported EMW IP Agreement is not genuine, or contended that Plaintiff Betak did in fact
execute such a document.

76. Having failed to mislead Plaintiff Betak into executing formal assignment
documents for his inventions, Defendants Miftakhov, EMW,-and, on information and belief, Enel
X, have sought to have Betak execute agreements assigning his inventions to EMW. In
particular, EMW’s outside patent counsel contacted Betak on several occasions and requested that
Betak execute invention assignment documents. These efforts by EMW’s patent counsel include
confronting Plaintiff Betak on the evening of October 9, 2018 in a parking lot at an electric
vehicle industry event and demanding that Betak execute assignment documents immediately, on
the spot. Plaintiff Betak declined to forfeit his rights.

77. On information and belief, since its acquisition by Defendant Enel X, Defendant
EMW has remained in operation, and Defendant Miftakhov has continued as its CEO.

78. Plaintiff Betak has not been paid anything for his contributions to Defendant
EMW and the JuiceBox/JuiceNet project, either upon the sale of EMW or at any other time. Nor
has Betak received any other type of benefit or consideration for his contributions from EMW,
Enel X, or any other party.

COUNT I
(Correction Of Inventorship Of The ’941 Patent Against All Defendants (35 U.S.C. § 256))

79. Plaintiff Betak incorporates his allegations in paragraphs 1-78, above, as if fully
set forth herein.

80. The ’941 Patent does not list Plaintiff Betak as an inventor or joint inventor.

81. Plaintiff Betak ts one of the inventors of the inventions that are the subject of the
941 Patent. The application that resulted in the ’941 Patent was filed on September 14, 2015,
and claims priority to a provisional application that was filed on or about September 14, 2014.

Plaintiff Betak made significant contributions to the conception and reduction to practice of those

692\3263698. | -~18-
COMPLAINT FOR CORRECTION OF INVENTORSHIP; FRAUD BY FALSE PROMISE; QUASI-CONTRACT, QUANTUM MERUIT,;
UNFAIR COMPETITION; CONSTRUCTIVE TRUST; ACCOUNTING

 
28

Hopkins & CARLEY
ATTORNEYS AT LAW
SAN JOSE +PALO ALTO

 

 

Case 3:19-cv-02516-JSC Document 1 Filed 05/09/19 Page 19 of 56

inventions, including, for example, the technology claimed in claims | and 11 of the °941 Patent,
the only two independent claims of the °941 Patent. Claims | and 11 of the °941 Patent purport to
claim, for example, the “connected” electric vehicle charging system and method that Betak first
proposed to Defendant Miftakhov in May 2014, approximately four months before the
provisional application was filed in September 2014. Claims 1 and 11 also claim the use of an
electricity meter at the charging station, another one of Betak’s inventive contributions.

82. The omission of Plaintiff Betak as a co-inventor of the °941 Patent was done
without Betak’s participation and without any deceptive intent on the part of Plaintiff Betak.

83. Because Plaintiff Betak is a rightful co-inventor of the ’941 Patent, this Court
should issue an order directing the Commissioner of Patents to add Betak as a co-inventor of the
°94] Patent, in addition to ordering any other remedies due to Betak.

84. In addition to the other harm that the defendants have caused Plaintiff Betak, their
actions in failing (or refusing) to recognize and identify Betak as a co-inventor of the °941 Patent
have damaged Betak’s reputation as an innovator in the electric vehicle community by
indicating—incorrectly—that he did not contribute to the conception of the inventive ideas
described in the ’941 Patent and embodied in the JuiceBox/JuiceNet project, despite his
considerable contributions to the technology that supports the products.

COUNT I
(Correction Of Inventorship Of The ’277 Patent Against All Defendants (35 U.S.C. § 256))

85. Plaintiff Betak incorporates his allegations in paragraphs 1-84, above, as if fully
set forth herein.

86. The ’277 Patent does not list Plaintiff Betak as an inventor or joint inventor.

87. Plaintiff Betak is one of the inventors of the inventions that are the subject of the
°277 Patent. The application that resulted in the °277 Patent was filed on January 4, 2016, and
claims priority to a provisional application that was filed on or about September 14, 2014.
Plaintiff Betak made significant contributions to the conception and reduction to practice of those
inventions, including, for example, the technology claimed in claims | and 12 of the ’277 Patent,

the only two independent claims of the °277 Patent. Claims | and 12 of the °277 Patent purport to

692\3263698. 1 -19-
COMPLAINT FOR CORRECTION OF INVENTORSHIP; FRAUD BY FALSE PROMISE: QUASI-CONTRACT, QUANTUM MERUIT;
UNFAIR COMPETITION; CONSTRUCTIVE TRUST; ACCOUNTING

 
28

HOPKINS & CARLEY
ATTORNEYS AT Law
SAN JOSE + PALO ALTO

 

 

Case 3:19-cv-02516-JSC Document 1 Filed 05/09/19 Page 20 of 56

claim, for example, a “computerized system” and “‘computer-implemented method” for load-
modeling to enable an electrical grid to deliver power efficiently to “charging assets” for use in
charging electric vehicles, for use with the “connected” electric vehicle charging system and
method that Plaintiff Betak first proposed to Defendant Miftakhov in May 2014, approximately
four months before the provisional application was filed in September 2014. As another example,
claims 1 and 12 require the determination of a “charging pattern for each of the plurality of
charging assets” and controlling “charging of the plurality of charging assets in accordance with
the determined charging patterns.” This claims the “user preference” approach for controlling the
JuiceBox charging station that Plaintiff Betak proposed, in which the software models and
controls the charging station based on the user’s actual charging behavior.

88. The omission of Plaintiff Betak as a co-inventor of the ’277 Patent was done
without Betak’s participation and without any deceptive intent on the part of Betak.

89. Because Plaintiff Betak is a rightful co-inventor of the ’277 Patent, this Court
should issue an order directing the Commissioner of Patents to add Betak as a co-inventor of the
277 Patent, in addition to ordering any other remedies due to Betak.

90. In addition to the other harm that the defendants have caused Plaintiff Betak, their
actions in failing (or refusing) to recognize and identify Betak as a co-inventor of the ’277 Patent
have damaged Betak’s reputation as an innovator in the electric vehicle community by
indicating——incorrectly—that he did not contribute to the conception of the inventive ideas
described in the °277 Patent and embodied in the JuiceBox/JuiceNet project, despite his
considerable contributions to the technology that supports the products.

COUNT UI
(Fraud By False Promise Against Miftakhov And EMW)

91. Plaintiff Betak incorporates his allegations in paragraphs 1-90, above, as if fully
set forth herein,

92. Defendants Miftakhov and EMW engaged in a fraudulent scheme to induce

Plaintiff Betak to contribute to the JuiceBox/JuiceNet project without pay and to take for

692\3263698.1 - 20 -
COMPLAINT FOR CORRECTION OF INVENTORSHIP; FRAUD BY FALSE PROMISE; QUASI-CONTRACT; QUANTUM MERUIT,
UNFAIR COMPETITION; CONSTRUCTIVE TRUST, ACCOUNTING

 
28

HOPKINS & CARLEY
ATTORNEYS AT Law
SAN JOSE #¢PALO ALTU

 

 

Case 3:19-cv-02516-JSC Document 1 Filed 05/09/19 Page 21 of 56

themselves the fruits of Betak’s efforts and contributions, including the intellectual property and
proceeds from the acquisition of EMW and intellectual property Plaintiff Betak helped invent.
93. Defendant Miftakhov, acting in his individual capacity and as the CEO of

Defendant EMW, promised Plaintiff Betak that their collaboration would be under the auspices of

‘a new company called EV Juice, Inc. Miftakhov and, by extension, EMW also promised and

repeatedly reassured Betak that Betak would share in the proceeds resulting from their
collaboration as a partial owner, including in any profits from the sale of the business that Betak
and Miftakhov both worked to found and build.

94. On information and belief, Defendant Miftakhov did not intend to perform these
promises when he made them, as he and Defendant EMW: (1) held out the JuiceBox/JuiceNet
project as an EMW product, rather than an EV Juice product; (2) quickly began hiring personnel
through EMW to work on the JuiceBox/JuiceNet project; (3) held out Plaintiff Betak as a member
of the EMW team; (4) falsely claimed in 2017 that Betak was “a contractor, never a W-2
employee” for EMW all along; and (5) provided Betak with the false EMW IP Agreement in
attempt to mislead Betak into believing he had assigned away his intellectual property rights.

95. On information and belief, Defendants Miftakhov and EMW made these promises
in attempt to induce Plaintiff Betak to work on the JuiceBox/JuiceNet project without pay, so that
Defendants Miftakhov and EMW could reap the benefits of Betak’s engineering and business
development efforts, his extensive knowledge about the electric vehicle industry and technology,
his substantial network within the electric vehicle community, and his intellectual contributions to
JuiceBox and JuiceNet. Later, Defendants Miftakhov and EMW sought to mislead Plaintiff
Betak into forfeiting his rights and accepting a proportion of “equity ownership” in EMW that
was substantially less than Defendant Miftakhov had originally promised to Plaintiff Betak.

96, Plaintiff Betak justifiably and reasonably relied on Defendant Miftakhov’s
promises and assurances, including by working on the JuiceBox/JuiceNet project without pay,
with the expectation that he would share in the eventual sale of the business, as had been

represented to him.

69213263698. | ~21 -
COMPLAINT FOR CORRECTION OF INVENTORSHIP; FRAUD BY FALSE PROMISE; QUASI-CONTRACT; QUANTUM MERUIT:
UNFAIR COMPETITION; CONSTRUCTIVE TRUST; ACCOUNTING

 
28

Hopkins & CARLEY
ATTORNEYS AT Law
SAN JOSE #¢PALQ ALTO

 

 

Case 3:19-cv-02516-JSC Document1 Filed 05/09/19 Page 22 of 56

97. Defendants Miftakhov and EMW did not perform on the promises Miftakhov
made on his and EMW’s behalf, including by failing to share any of the proceeds from the
collaboration on the JuiceBox/JuiceNet project with Plaintiff Betak, despite the sale to Enel X.
Until that sale was announced in 2017 and the initial payments made by Enel X, Betak had no
reason to believe that Miftakhov and EMW would not compensate him for his work and
contributions, as Plaintiff Betak had been promised. On information and belief, until the point at
which Enel X acquired EMW, EMW had been operating at a loss and no return on equity
ownership had been provided to any equity holders. Plaintiff Betak did not discover, due to
Defendant Miftakhov’s and EMW’s concealment of their intent to not compensate Plaintiff Betak
upon the sale of EMW to Enel X and payment by Enel X to EMW of at least part of the
acquisition payment in or about October 2017, that Defendants Miftakhov and EMW had mislead
him and fraudulently induced him into contributing his intellectual and business efforts to
creating the JuiceBox/JuiceNet products.

98. On information and belief, Defendant Enel X knew of the fraudulent scheme after
learning of it during the pre-acquisition due diligence process associated with the acquisition of
EMW. On information and belief, Enel X gave substantial assistance and encouragement to
Defendants Miftakhov and EMW in their perpetuation of the fraudulent scheme, including by: (1)
proceeding with the acquisition despite having knowledge of the fraudulent scheme; (ii)
endorsing and ratifying Miftakhov and EMW’s refusal to compensate Plaintiff Betak before and
after the acquisition, a course of action over which Enel X had substantial control as a result of
the acquisition; and (ili) working with Miftakhov and EMW to avoid compensating Betak for his
work on the JuiceBox/JuiceNet project. On information and belief, Enel X engaged in this
conduct because compensating Betak for his contributions and confirming his intellectual
property rights would have reduced the value of the EMW business that Enel X acquired. On
information and belief, Enel X’s actions provided substantial assistance and encouragement to
Miftakhov and EMW in the perpetuation of the fraudulent scheme, and was a substantial factor in

causing the perpetuation of the fraudulent scheme.

692\3263698. | -22 -
COMPLAINT FOR CORRECTION OF INVENTORSHIP; FRAUD BY FALSE PROMISE; QUASI-CONTRACT; QUANTUM MERUIT:
UNFAIR COMPETITION; CONSTRUCTIVE TRUST; ACCOUNTING

 
28

HOPKINS & CARLEY
ATTORNEYS AT Law
SAN JOSE # PALO ALTO

 

 

Case 3:19-cv-02516-JSC Document 1 Filed 05/09/19 Page 23 of 56

99. As a direct and proximate result of the foregoing, Plaintiff Betak was harmed,
including by not receiving any payment for his contributions to the JuiceBox/JuiceNet project, by
not being named on patents covering inventions that he helped invent, and by losing out on the
opportunity to work for pay elsewhere during the time that he was working on JuiceBox/JuiceNet.

100. By virtue of the above-described conduct, Defendant Miftakhov and EMW acted
with fraud, oppression, and malice and Plaintiff Betak is entitled to an award of exemplary or
punitive damages.

COUNT IV
(Quasi-Contract And Restitution Against Miftakhoy And EMW)

101. Plaintiff Betak incorporates his allegations in paragraphs 1-100 above, as if fully
set forth herein.

102. Plaintiff Betak and Defendants Miftakhov and EMW, by their conduct and based
on their relationship, entered into a contract that may be implied in law. Defendant Miftakhov
offered that if Plaintiff Betak contributed his intellectual energy, technical expertise, and business
contacts to the effort to build the JuiceBox/JuiceNet product, Betak would share in the proceeds
from the commercialized product, including in any sale of the business. Plaintiff Betak accepted
and did contribute his efforts and energies, and Betak’s contributions helped produce a viable
commercial product. On the basis of the strength and success of the JuiceBox/JuiceNet product
and the associated intellectual property that Betak was instrumental in creating, Defendants
Miftakhov and EMW sold EMW to Enel X. On information and belief, Defendants Miftakhov
and EMW have retained the amounts received in the sale. Miftakhov and EMW have not
provided Plaintiff Betak with any of the proceeds from the sale of EMW to Enel X including, at a
minimum, a share of the sale proceeds that are attributable to Plaintiff Betak’s significant
contributions to EMW and the JuiceBox/JuiceNet products.

103. Restitution is necessary to avoid unjust enrichment of Defendants Miftakhov and
EMW at the expense of Plaintiff Betak.

COUNT V

(Quantum Meruit Against Miftakhov And EMW)

692\3263698. 1 - 23 -
COMPLAINT FOR CORRECTION OF INVENTORSHIP:; FRAUD BY FALSE PROMISE; QUASI-CONTRACT. QUANTUM MERUIT,
UNFAIR COMPETITION; CONSTRUCTIVE TRUST; ACCOUNTING

 
28

Hopkins & CARLEY
ATTORNEYS AT LAW
SAN JOSE # PALO ALTO

 

 

Case 3:19-cv-02516-JSC Document 1 Filed 05/09/19 Page 24 of 56

104. Plaintiff Betak incorporates his allegations in paragraphs 1-103, above, as if fully
set forth herein.

105. Defendant Miftakhov, who on information and belief is and at all relevant times
was the CEO of EMW, requested that Plaintiff Betak work on the JuiceBox/JuiceNet project. For
example, as Miftakhov expressed it in a message to Betak, “George I won't do it without you.”

106. Plaintiff Betak worked on the JuiceBox/JuiceNet project, making substantial
contributions to the design and development, marketing, promotion, and underlying intellectual
property of the JuiceBox/JuiceNet product. Betak’s technological and other contributions
resulted in a commercially viable product that attracted the attention of investors and, on
information and belief, led to the acquisition of Defendant EMW by Defendant Enel X. Betak’s
services, which helped grow EMW from a small startup with no commercially-viable product into
an established business that Enel X purchased for €130 million, provided substantial value and
benefit to the defendants.

107. Plaintiff Betak has not received any compensation for the contributions he made at
the request of Defendants Miftakhov and EMW, including in particular any share of the
acquisition of EMW attributable to his contributions to the JuiceBox/JuiceNet product and its
success.

COUNT VI
(Unfair Competition Against All Defendants
(Bus. & Prof. Code § 17200 ef seq.))

108. Plaintiff Betak incorporates his allegations in paragraphs 1-107, above, as if fully
set forth herein.

109. Defendants Miftakhov, EMW, and Enel X have engaged in unlawful, unfair,
and/or fraudulent business practices. These acts and practices include, but are not limited to:

a, Defendants Miftakhov and EMW’s failure to identify Plaintiff Betak as an
inventor in filing and prosecuting various patent applications, including the applications that
resulted in the °941 and ’277 Patents, despite their knowledge that he was one of the inventors of

the inventions claimed in those patents, and their concealment of this omission from Betak;

692\3263698. 1 ~ 24 -
COMPLAINT FOR CORRECTION OF INVENTORSHIP; FRAUD BY FALSE PROMISE; QUAS-CONTRACT, QUANTUM MERUIT.
UNFAIR COMPETITION; CONSTRUCTIVE TRUST; ACCOUNTING

 
28

HOPKINS & CARLEY
ATTORNEYS AT Law
SAN JOSE #PALO ALTO

 

 

Case 3:19-cv-02516-JSC Document1 Filed 05/09/19 Page 25 of 56

b. Defendants Miftakhov and EMW’s false and fraudulent promises to
Plaintiff Betak that Betak would share in the proceeds resulting from his collaboration on the
JuiceBox/JuiceNet project as a partial owner of the business that he worked without pay to build;
and

C. Defendants Miftakhov’s, EMW’s, and Enel X’s knowing and intentional
efforts to acquire and transfer to Enel X patents on which Plaintiff Betak is named as an inventor,
or should have been named as an inventor, without Betak’s knowledge or consent;

d. Defendant Enel X’s acquisition of patents that it knew or should have
known failed to name all proper inventors, and without the assignment of the rights of all
inventors to the acquired patents; and

e. Defendants Miftakhov’s, EMW’s and Enel X’s failure to pay Plaintiff
Betak anything for his work on the JuiceBox/JuiceNet project, the results of which were
purportedly sold to Enel X as part of its acquisition of EMW.

110. On information and belief, the acts of Defendants Miftakhov, EMW, and Enel X
were performed intentionally, in conscious or reckless disregard of Plaintiff Betak’s rights, and
designed to harm Betak for the benefit of Miftakhov and EMW.

111. Asadirect and proximate result of the unfair competition described above,
Defendants Miftakhov, EMW, and Enel X and their businesses, have benefited and will continue
to benefit at the expense of Plaintiff Betak, who has suffered and will continue to suffer harm, in
amounts not yet fully ascertained.

COUNT VU
(Constructive Trust Against All Defendants
(Cal. Civ. C. §§ 2223, 2224))

112. Plaintiff Betak incorporates his allegations in paragraphs 1-111, above, as if fully
set forth herein.

113. As described herein, Defendants Miftakhov and EMW gained by fraud, mistake,
and/or other wrongful acts intellectual property invented by Plaintiff Betak and secured patent

rights thereto, and, on information and belief, continues to seek patent rights thereto, as well other

692\3263698. | - 25 -
COMPLAINT FOR CORRECTION OF INVENTORSHIP; FRAUD BY FALSE PROMISE, QUASL-CONTRACT, QUANTUM MERUIT;
UNFAIR COMPETITION; CONSTRUCTIVE TRUST; ACCOUNTING

 
28

Hopxins & CARLEY
ATTORNEYS AT LAW
San JOSE #PALO ALTU

 

 

Case 3:19-cv-02516-JSC Document1 Filed 05/09/19 Page 26 of 56

assets resulting from Plaintiff Betak’s contributions for which he was not compensated.
Defendants Miftakhov and EMW sold and/or otherwise transferred those intellectual property and
other assets to Defendant Enel X without Plaintiff Betak’s consent or authorization. Plaintiff
Betak possesses rights to his inventions and intellectual property described and claimed in at least
the °941 and ’°277 Patents, and in other currently pending applications. Plaintiff Betak has not
assigned those rights to EMW, Enel X, or any other party. Enel X has publicly reported that it
has acquired rights to the °941 and °277 Patents and other purported EMW intellectual property.
On information and belief, a portion of the acquisition price of EMW includes amounts
specifically associated with the intellectual property purportedly transferred to Enel X, including
the °941 and °277 Patents and related currently-pending applications. Defendants Miftakhov and
EMW have wrongfully detained the acquisition amounts attributable to intellectual property
contributed by Plaintiff Betak. Defendant Enel X is wrongfully detaining purported patent rights
that were not validly transferred to it by Defendant EMW.

114. Defendants would be unjustly enriched, at Plaintiff Betak’s expense, if they were
permitted to retain, use, and control the intellectual property, acquisition amounts, and other funds
described above.

COUNT VII
(Accounting Against All Defendants)

115. Plaintiff Betak incorporates his allegations in paragraphs 1-114, above, as if fully
set forth herein.

116. On information and belief, by virtue of the wrongful acts described above, the
assets and property that resulted from Plaintiff Betak’s work on the JuiceBox/JuiceNet project,
including but not limited to any revenues, profits, intellectual property, products, and other
benefits that resulted therefrom, were improperly transferred to Defendant EMW, and then to
Defendant Enel X and potentially elsewhere, all without any compensation to Plaintiff Betak.

117. The identity, amounts, and value of the transferred assets and property are
unknown to Plaintiff Betak and, on information and belief, cannot be ascertained without an

accounting.

692\3263698 1 -26-
COMPLAINT FOR CORRECTION OF INVENTORSHIP; FRAUD BY FALSE PROMISE; QUASI-CONTRACT; QUANTUM MERUIT;
UNFAIR COMPETITION; CONSTRUCTIVE TRUST; ACCOUNTING

 
28

HOPKINS & CARLEY
ATTORNEYS AT Law
SAN JOSE #PALO ALTO

Case 3:19-cv-02516-JSC Document1 Filed 05/09/19 Page 27 of 56

RELIEF SOUGHT

WHEREFORE, Plaintiff Betak respectfully requests that the Court enter a judgment:

I. Declaring that Plaintiff Betak is an inventor of the ’941 and ’277 Patents;

2. Directing the Commissioner of the USPTO to issue a Certificate of Correction
indicating that Plaintiff Betak was omitted as an inventor on the ’941 and ’277 Patents, and
correcting that error by adding Betak as an inventor;

3. Alternatively to (2), ruling that the °941 and °277 Patents are invalid and
unenforceable because the failure to identify Plaintiff Betak as an inventor was intentional and
cannot be corrected;

4, Awarding Plaintiff Betak the actual damages caused by the misconduct of
Defendants Miftakhov and EMW in an amount to be determined;

5. Awarding exemplary and punitive damages in favor of Plaintiff Betak and against
Defendants in an amount to be determined;

6. Requiring restitution and disgorgement of funds resulting from the sale of EMW
and transfer of assets from EMW to Enel X to which Plaintiff Betak is entitled from Defendants
Miftakhov and EMW’s unjust enrichment;

7. Imposing a constructive trust over proceeds from the acquisition of EMW by Enel
X that are attributable to Plaintiff Betak’s contributions and that are wrongfully being detained by
Defendants Miftakhov and EMW, and requiring those amounts to be transferred to Plaintiff
Betak.

8. Ordering that Defendants Miftakhov, EMW, and Enel X be required to account for
all revenues, profits, equity interests, assets, property, or other benefits that resulted, in whole or
in part, from Plaintiff Betak’s work on the JuiceBox/JuiceNet project;

9, Awarding prejudgment and post-judgment interest as allowed pursuant to statutory

and common law;

10. Awarding costs of suit incurred herein; and

Ll. | Awarding such other and further relief as this Court may deem just and proper.
//
692\3263698.| -27-

 

 

 

COMPLAINT FOR CORRECTION OF INVENTORSHIP; FRAUD BY FALSE PROMISE; QUASLCONTRACT,; QUANTUM MERUIT;
UNFAIR COMPETITION; CONSTRUCTIVE TRUST; ACCOUNTING

 
Case 3:19-cv-02516-JSC Document 1 Filed 05/09/19 Page 28 of 56

I DEMAND FOR JURY TRIAL

2 Plaintiff Betak hereby demands a trial by jury on all issues so triable.

4 || Dated: May 9, 2019 HOPKINS & CARLEY
A Law Corporation

By: /s/ Jason S. Angell

 

7 Jason S. Angell

Christopher A. Hohn

8 Attorneys for Plaintiff

GEORGE BETAK, an individual

28

Hopkins & CARLEY 692\3263698 1 ~28 -
san jour Pie no COMPLAINT FOR CORRECTION OF INVENTORSHIP; FRAUD BY FALSE PROMISE; QUASI-CONTRACT, QUANTUM MERUIT,
UNFAIR COMPETITION; CONSTRUCTIVE TRUST; ACCOUNTING

 

 

 
Case 3:19-cv-02516-JSC Document1 Filed 05/09/19 Page 29 of 56

EXHIBIT A
(12)

Case 3:19-cv-02516-JSC |

United States Patent
Miftakhov et al.

ivi A

50099

(0) Patent No.: US 9,987,941 B2
(45) Date of Patent: Jun. 5, 2018

 

(54)

(71)

(72)

(73)

(*)

(21)

(22)

(65)

(60)

(51)

(52)

SYSTEMS AND METHODS FOR LOCAL
AUTONOMOUS RESPONSE TO GRID
CONDITIONS BY ELECTRIC VEHICLE
CHARGING STATIONS

Applicant: Electric Motor Werks, Inc., San
Carlos, CA (US)

Inventors: Valery Miftakhov, San Carlos, CA
(US); Alexander Gurzhi, San Jose, CA
(US); Chris Edgette, Oakland, CA
(US), Alan White, Tuburon, CA (US)

Assignee: Electric Motor Werks, Inc., San
Carlos, CA (US)

Notice: Subject to any disclaimer, the term of this
patent is extended or adjusted under 35
U.S.C. 154(b) by 0 days. days.

Appl. No.: 14/853,955

Filed: Sep. 14, 2015

Prior Publication Data

US 2016/0257214 Al Sep. 8, 2016

Related U.S. Application Data

Provisional application No. 62/050,147, filed on Sep.
14, 2014,

Int. Cl.

HO02T 7/00 (2006.01)

BOOL LIA8 (2006.01)

US. Cl.

CPC vice BOOL 11/1844 (2013.01); HO2S 7/0027

(2013.01); YO2T 10/7055 (2013.01); YO2T
90/168 (2013.01); ¥O4S 30/12 (2013.01)

(58) Field of Classification Search
USPC cites rir ritrs cenit 320/107-115
See application file for complete search history.

(56) References Cited
US. PATENT DOCUMENTS

2009/0021213 A1* = 1/2009 Johnson wo. BOO, 117005
320/109
2010/0013436 AL* 1/2010 Lowenthal wo... G06Q 30/04
320/109
2010/0201309 AlL*™ 8/2010 Meek wee BO6OL 11/1816
320/108
2015/0091506 Al* 4/2015 Hyde wee BO6OL 11/1848
320/108

* cited by examiner

Primary Examiner ~~ Binh Tat

(74) Attorney, Agent, or Firm — TransPacific Law Group;
Pabel I. Pogodin, Esq.

(57) ABSTRACT

A system for generating a local autonomous response to a
condition of an electric grid by electric vehicle charging
stations, comprising: a first electricity meter for reading
current, frequency, or voltage from a first electricity supply
line to one electric vehicle charging station; a second elec-
tricity meter for reading current, frequency, or voltage from
a second electricity supply line to all of the electric vehicle
charging stations; a third electricity meter for reading cur-
rent, frequency, or voltage from a third electricity line from
one or more renewable generators; and an electric vehicle
charging controller operatively coupled to the first electricity
meter, the second electricity meter, the third electricity meter
and the electric vehicle charging stations and operable to
obtain readings from the first electricity meter, the second
electricity meter and the third electricity meter and to control
the electric vehicle charging stations based on the obtained
readings.

20 Claims, 4 Drawing Sheets

“.

 

ra Electric (ona
Meter

 

OY

 

Server!

-
a t
Non-€¥ Site wt Onste +
Loads we Genatatar(syt
160 te dy

Be
t soo

t

'
} t
4

 

Controher
tao

 

 

 

 

Ev Charging Electete \
Station cates
150 Mebicleis}- 380.
1
!
EV Charging pe
Station Electeic i

150

 

T
‘
'

 

 

 

 

EV Charging
Station
10

 

 

 

aoeeee Communication Path - 196
ween Electricity Path - 195
Case 3:19-cv-02516-JSC Document 1 Filed 05/09/19 Page 31 of 56

US 9,987,941 B2

Sheet 1 of 4

Jun. 5, 2018

U.S. Patent

poqes8uaQ

OLT
aus UO

.
~~”

.
”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SET - led Ajay

~ujeg UOWetUNUIWOD ------

Bn a et a re ek i a a ee te

ee pee ee ee

 

 

 

 

 

O6T
wee +
eS OST
OST - (s)epiyen uoners
spay
‘oe ee eee 3 BurBieuy A
oe ae ean ee “
Ren nae OST
Ost {3p en uoners
“Hoe. veka a, SUIBseUD AI
ween en en 4
!
eS OST
OST - (S)BPIYOA uoners
DHIIA
—. eee ee Z SUBIEUD AJ
1 {
tf t
ah
OST
speoq
BUS AZ-UON
T ounsiy

   

           

Ort
4a}osqu0D
/1BALaS

PLO
jeoupap »
Case 3:19-cv-02516-JSC Document 1 Filed 05/09/19 Page 32 of 56

US 9,987,941 B2

Sheet 2 of 4

Jun. 5, 2018

U.S. Patent

        

 

 

 

 

 

 

 

 

t
i 4S
se we 1 epee
anneEy arpegy nage
pmnnay Aaey} Sugieg) eg
ez noneig

car

LU

SUCANIGN

 

 

 

 

 

 

 

 

 

 

 

se Ree £8 Re
hanes SERA Be RA

yee RSE
eg wees nn ena BRE
ERE Guapo sontgeaty ea

 

 

 

pee ela peaey.
HZ secisg

 

Z@ angi

 
Case 3:19-cv-02516-JSC Document 1 Filed 05/09/19 Page 33 of 56

U.S. Patent Jun. 5, 2018 Sheet 3 of 4 US 9,987,941 B2

 

 

   

 

 

 

 

 

 

 

 

 

 

     

 

 

sh

Sau
&

Py

       

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

     

 

 

 

 

 

 

 

 

 

 

 

WM 3 3 ‘ i
ras ;
ome
Lae
st
we 30 m2
ee aad an
. 4 Se St $3
g “
mm -
& x
& as .
Sk ont ee we
on &
7 ae
3
B
+ “
oy %
SS
&
Bs
# ee
wr Q
bs &
2 S
S we
= 3
wm ooo b,

 

 

 
19-cv-02516-JSC Document 1 Filed 05/09/19 Page 34 of 56

Case 3

US 9,987,941 B2

Sheet 4 of 4

Jun. 5, 2018

U.S. Patent

 

 

 

 

awn

“SA YUOMIBU
Sy} yO ayyoud
voue|ngai
-umap/-dn
afgeqyoid
ysOw

ay] suyap

O} SULLUORyE
polsy

waysAg
you IIpelg
Ayoede>
SPL
HIOMISN

 

 

NNN

 

 

 

josojoid SgJe84S USA usd jo1yUOd
EUlSse YD (AASE-MO] / SUOHLIUNWLUOS jaABp-apiyan

aInpaw joauen peal

 

 

aa

  

&

7

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

IOMISN BulsueyD
Aq HEWS Sa Ms0OW

 

 

3
$

“Wy
~
jon
2
QO.
w
a
4
pa
o
3
~
ov
sous

Q SJPUBIS Jsanbas samod ying

 

p ainbis

 
Case 3:19-cv-02516-JSC Document1 Filed 05/09/19 Page 35 of 56

US 9,987,941 B2

1
SYSTEMS AND METHODS FOR LOCAL
AUTONOMOUS RESPONSE TO GRID
CONDITIONS BY ELECTRIC VEHICLE
CHARGING STATIONS

CROSS-REFERENCE TO RELATED PATENT
APPLICATION

This regular U.S. patent application relies upon and
claims the benefit of priority from U.S. provisional patent
application No, 62/050,147, entitled “Grid Stabilization via
a Large Distributed Collection of EV Charging Stations,”
filed on Sep. 14, 2014 and incorporated by reference herein
in its entirety.

FIELD OF THE INVENTION

The disclosed embodiments relate in general to the field
of electrical vehicle charging technology and power grid

management and, more specifically, to systems and methods 2

for local autonomous response to grid conditions by electric
vehicle charging stations.

DESCRIPTION OF THE RELATED ART

There are close to 200,000 Plug-In Electric Vehicles
(EVs) in the US alone today. This number is projected to
grow to over | Million by 2017. In order to “re-fuel”, every
LV needs an “}VSE’——an EV Charging Station. A charging

station supplies a certain amount of AC or DC power to the ;

vehicle. The process is generally controlled by the vehicle
that uses its internal Battery Management System’s logic to
determine the power to draw from the system—up fo the
total maximum power level allowed by the EVSE. The latler

is normally set to a fixed level during EVSE manufacturing :

process.

A typical American EV consumes ~10-15 KWHr of
energy every day to recharge its battertes—this amount of
energy is sufficient to provide ~30-50 miles of daily driving
(which is consistent with a US average commute distances).

A typical recharge time to transfer that amount of energy
from the AC grid to the battery is 90 minutes. However, the
amount of time available for such a recharge is generally
over 23 hours during a typical 24-hour day. Moreover, there
are at least two blocks of this time when a typical EV spends
8+ hours in one location. These locations are the home of the
driver and her workplace. This difference between time
available and actual time required for charging creates an
opportunity to reduce the instantaneous charging power and
still satisfy the driver’s requirements for a full recharge for
a day. E.g., if one were to spread the charging power
uniformly over a 16-hour period (8 hours at work+8 hours
at home), a typical EV can be recharged for a day at just 0.6
kW average power.

This ability to reduce instantaneous charging power can
be utilized to modulate the instantaneous power drawn from
a collection of EVs by modulating charging current via EV
charging stations. Such modulation capability can then be
used to provide various stabilization services to the Electri-
cal Grid (e.g., Demand Management, Frequency Regulation,
Peak Shaving, Economic Demand Response, etc.).

By the very nature of the Electrical Grid, Supply (elec-
tricity generation, in Watts) and Demand (electricity con-
sumption, in Watts) have to be perfectly balanced at each
point in time. Any imbalance creates undesirable effects in
the Grid (e.g., deviation of the grid frequency from the set
mean point—60 Hz in the USA).

40

45

2

To counteract this, Grid operators (ISOs, or independent
system operators) operate a specialized marketplace where it
buys an ability to modulate generation & demand in near-
real-time (on time intervals of seconds to minutes).

Currently, electric vehicle supply equipment (EVSE, aka
EV charging stations) does not provide automatic responses
to local conditions or to the changing needs of the larger
electric power grid. Services that might be provided by
automatic dispatch include optimization and reliability func-
tions for the local residential, industrial, or commercial site.
They may also include local site functions that can help
stabilize the wider power grid. Autonomous services are
services that can be provided by an EVSE without directed
dispatch by the equipment owner or operator.

Therefore, new and improved systems and methods for
providing automatic responses to local conditions or to the
changing needs of the larger electric power grid are needed.

SUMMARY OF THE INVENTION

The inventive methodology is directed to methods and
systems that substantially obviate one or more of the above
and other problems associated with conventional systems
and methods for electrical vehicle charging and power grid
management.

In accordance with one aspect of the embodiments
described herein, there is provided a system for generating
a local autonomous response to a condition of an electric
grid by a plurality of electric vehicle charging stations, the
system incorporating: a first electricity meter for reading
current, frequency, or voltage from a first electricity supply
line to one of the plurality of electric vehicle charging
stations; a second electricity meter for reading current,
frequency, or voltage from a second electricity supply line to
all of the plurality of clectric vehicle charging stations; a
third electricity meter for reading current, frequency, or
voltage from a third electricity line from one or more
renewable generators; and an electric vehicle charging con-
troller operatively coupled to the first electricity meter, the
second electricity meter, the third electricity meter and the
plurality ofelectric vehicle charging stations and operable to
obtain readings from the first electricity meter, the second
electricity meter and the third electricity meter and to control
at least one of the plurality of electric vehicle charging,
stations based on the obtained readings.

In one or more embodiments, the electric vehicle charging
controller comprises a server disposed on a computer net-
work and wherein the electric vehicle charging controller is
coupled to the first electricity meter, the second electricity
meter, the third electricity meter and the plurality of electric
vehicle charging stations via the computer network.

In one or more embodiments, the system further com-
prises a remote server executing a vehicle charge control
application.

In one or more embodiments, the electric vehicle charging
controller comprises an internal logic to determine an appro-

priate charging output in response to the obtained readings..

In one or more embodiments, the electric vehicle charging
controller is operable to direct the plurality of electric
vehicle charging stations to vary charging load to one or
more electric vehicles based upon the internal logic.

In one or more embodiments, the electric vehicle charging
controller is configured to control one or more electric
power generators based upon the internal logic.

In one or more embodiments, the electric vehicle charging
controller comprises a local storage for storing custom
Case 3:19-cv-02516-JSC Document1 Filed 05/09/19 Page 36 of 56

US 9,987,941 B2

3

presets relating to a local circuit or a local utility feeder, a
frequency response requirements, or CVR requirements.

In one or more embodiments, each of the plurality of
electric vehicle charging stations varies rate of charge or
discharge according commands received from the electric
vehicle charging controller.

In one or more embodiments, each of the plurality of
electric vehicle charging stations is configured to receive
vehicle owner preferences with respect to vehicle charging.

In one or more embodiments, each of the plurality of
electric vehicle charging stations is configured to display to
user or lo outpul to an oulside application:

i. a real time charging information;
ii. a vehicle owner charging preferences;
ili. alerts regarding a charging status;

iv. a vehicle state of charge; and

v. and estimated time to completion of charge.

In accordance with one aspect of the embodiments
described herein, there is provided a method for generating
a local autonomous response to a condition of an electric
grid by a plurality of electric vehicle charging stations, the
method comprising: providing a first electricity meter for
reading current, frequency, or voltage from a first electricity
supply line to one of the plurality of electric vehicle charging
stations, providing a second electricity meter for reading
current, frequency, or voltage from a second electricity
supply line to all of the plurality of electric vehicle charging
stations; providing a third electricity meter for reading
current, frequency, or voltage from a third electricity line
from one or more renewable generators; and providing an
electric vehicle charging controller operatively coupled to
the first electricity meter, the second electricity meter, the
third electricity meter and the plurality of electric vehicle
charging stations and operable to obtain readings from the
first electricity meter, the second electricity meter and the
third electricity meter and to control at least one of the
plurality of electric vehicle charging stations based on the
obtained readings.

In one or more embodiments, the clectric vehicle charging
controller comprises a server disposed on a computer net-
work and wherein the electric vehicle charging controller is
coupled to the first electricity meter, the second electricity
meter, the third electricity meter and the plurality of electric
vehicle charging stations via the computer network.

In one or more embodiments, the method further com-
prises providing a remote server executing a vehicle charge
control application.

baby

In one or more embodiments, the electric vehicle charging 5

controller comprises an internal logic to determine an appro-
priate charging output in response to the obtained readings.

In one or more embodiments, the electric vehicle charging
controller is operable to direct the plurality of electric
vehicle charging stations to vary charging load to one or
more electric vehicles based upon the internal logic.

In one or more embodiments, the electric vehicle charging
controller is configured to contro] one or more electric
power generators based upon the internal logic.

In one or more embodiments, the electric vehicle charging
controller comprises a local storage for storing custom
presets relating to a local circuit or a local utility feeder, a
frequency response requirements, or CVR requirements.

In one or more embodiments, each of the plurality of
electric vehicle charging stations varies rate of charge or
discharge according commands received from the electric
vehicle charging controller.

20

40

45

vi
Cc

60

4

In one or more embodiments, each of the plurality of
electric vehicle charging stations is configured to receive
vehicle owner preferences with respect to vehicle charging.

In one or more embodiments, each of the plurality of
electric vehicle charging stations is configured to display to
a user or to output to an outside application:

vi, a real time charging information;

vil. a vehicle owner charging preferences;

vili. alerts regarding a charging status;

ix. a vehicle state of charge; and

x. and estimated time to completion of charge.

Additional aspects related to the invention will be set
forth in part in the description which follows, and in part will
be obvious from the description, or may be learned by
practice of the invention. Aspects of the invention may be
realized and attained by means of the elements and combi-
nations of various elements and aspects particularly pointed
out in the following detailed description and the appended
claims.

It is to be understood that both the foregoing and the
following descriptions are exemplary and explanatory only
and are not intended to limit the claimed invention or
application thereof in any manner whatsoever.

BRIEF DESCRIPTION OF THE DRAWINGS

The accompanying drawings, which are incorporated in
and constitute a part of this specification exemplify the
embodiments of the present invention and, together with the
description, serve to explain and illustrate principles of the
inventive technique. Specifically:

FIG. 1 illustrates an exemplary embodiment of a logical
diagram of a distributed system configuration based on
which the functionality described herein may be deployed.

FIG, 2 illustrates exemplary internal data flows between
the components shown in the logical diagram of FIG. 1.

FIG. 3 illustrates an exemplary block diagram of auto-
mated dispatch by a server or station.

FIG. 4 illustrates an exemplary embodiment of a grid
stabilization via a large distributed collection of EV charging
stations.

DETAILED DESCRIPTION

In the following detailed description, reference will be
made to the accompanying drawing(s), in which identical
functional elements are designated with like numerals. The
aforementioned accompanying drawings show by way of
illustration, and not by way of limitation, specific embodi-
ments and implementations consistent with principles of the
present invention. These implementations are described in
suflicient detail to enable those skilled in the art to practice
the invention and it is to be understood that other imple-
mentations may be utilized and that structural changes
and/or substitutions of various elements may be made with-
out departing from the scope and spirit of present invention.
The following detailed description is, therefore, not to be
construed in a limited sense.

In accordance with one aspect of the embodiments
described herein, there are provided a novel system and
method in which an aggregated system of controllable EV
charging stations exploits an ability to modulate charging
power rates to provide such services to the grid operators.

In accordance with another aspect of the embodiments
described herein, there are provided systems and methods
for generating automatic responses to local conditions or to
the changing needs of the larger electric power grid.
Case 3:19-cv-02516-JSC Document 1 Filed 05/09/19 Page 37 of 56

US 9,987,941 B2

5

Embodiments of the described invention provide several
important services to the local site as well as the wider
electric grid, through local automatic response of an EVSE.
In one or more embodiments, when a plug in vehicle is
charging, the EVSE can provide several automatic services,
each of which provides value in different ways. Services and
their automatic responses include one or more of the fol-
lowing functionalities, which should note be interpreted in a
limited sense:

1. Dynamic load sharing. With dynamic load sharing,
several EVSEs automatically coordinate io optimize an
electrical circuit. Without dynamic load sharing, the number
of EVSEs that may be added to a circuit and/or feeder is
capped by the maximum current rating of all EVSTs, such
that the combined maximum current draw of all EVSEs
operating simultaneously at full charge will never exceed the
capacity of the circuit on which they are installed. This limits
the number of EVSEs that can be installed on a circuit. If
more EVSEs are desired on a circuit, the entire circuit must
be upgraded, at significant expense. The vast majority of the
time, all EVSEs on a circuit are not needed, as vehicles are
either not plugged in to every EVSE, or the vehicles that are
plugged in have already been fully charged. The limitation
on the number of EVSEs on a circuit can be solved by
enabling individual or groups of EVSLs to automatically
reduce their charging current in cases where most or all
EVSEs are operating simultaneously, such that the agpre-
gated group of EVSEs never exceed the current carrying
capacity of the circuit. This invention includes automatic
charging current reduction with awareness of the circuit
limits and the aggregated charging current of other EVSEs
in the group.

2. Local load control. This capability is similar to
Dynamic Load Sharing, wherein individual EVSEs and/or

groups of EVSEs automatically reduce their charging loads 43s

to optimize the loads on the site. The difference is that, in
Local Load Control, individual and/or groups of EVSEs can
automatically reduce individual charging loads in coordina-
tion with other site loads (e.g. air conditioning units, light-
ing), to maintain an overall site load lower than the limit of
the electrical feeder to the site. The benefit is that more
EVSEs may be added to a site than would otherwise be
possible under the existing feeder limits. This capability may
also be used to reduce customer retail demand.

3. Load Coardination with On Site Renewables: With this
Sapability, EVSE loads may be automatically varied based
upon the output of on site renewable generators. These
generators may include, but are not limited to, on site solar,
wind, biogas, fuel cells, or geothermal generators. Auto-
mated coordination of EVSEs may allow increased capture
of renewable energy, reduced customer electric bills, and/or
reduced current flow to or from the site, as needed to
optimize the overall customer electrical load and electric bill
savings.

4. Conservation Voltage Reduction: Conservation Voltage
Reduction (CVR) is a technology used for reducing energy
and peak demand. CVR is implemented upstream of end
service points in the distribution system so that the efficiency
benefits are realized by consumers and the electric distribu-
tor. This invention proposes adding automated CVR capa-
bilities to EVSEs to provide local benefits to the site and
electric distributor hosting the charging stations.

5. Frequency Response: With this capability, EVSEs
automatically senses a frequency drop on the grid and cease
charging to help stabilize grid frequency. EVSEs will rep-
resent significant grid loads in the future electricity system,
so the capability to automatically and quickly reduce charg-

0

un

NR
Ue

30

we
aa

40

60

6
ing load in response to grid frequency can provide great
benefits to the grid at a very low cost.

In one or more embodiments, individual EVSEs and/or
groups of EVSEs are configured to measure any or all of the
following parameters: grid frequency, grid voltage, cus-
tomer electrical load, individual EVSE load, and aggregated
EVSE load. In one or more embodiments, individual EVSEs
and/or groups of EVSEs with on board logic to respond to
any or all of the above measurements. On-board logic may
seek to optimize supply current to any or all of the following
functions: dynamic load sharing, load coordination with on
site renewables, conservation voltage reduction, and/or fre-
quency response. In one or more embodiments, individual
[EVSEs and/or groups of EVSEs are provided with on-board
capability to vary their supply current to plug-in electric
vehicles in response to the on-board logic described above,

FIG. 1 illustrates an exemplary cmbodiment of a distrib-
uted system configuration based on which the functionality
described herein may be deployed. The elements shown in
FIG. 1 are described in detail below.

Element 110—Mcter: Electricity meter(s) for reading
current, frequency, and/or voltage from the electricity line to
an individual EV charging station. Capable of returning
meter readings via communication path to one or more EV
charging station(s). ‘his meter may be integrated into the
EV charging station.

Element 120---Meter: Electricity meter for reading cur-
rent, frequency, and/or voltage from the electricity line to the
entire site. Capable of returning meter readings via commu-
nication path to one or more EV charging station(s). This
meter is not required for all aspects of this invention.

Element 130—Meter: Electricity meter(s) for reading
current, frequency, and/or voltage from the electricity line
from one or more on sile renewable generators. Capable of
returning meter readings via communication path to one or
more EV charging station(s). This meter is not required for
all aspects of this invention.

Element 140—-Master Controller/Server: An electric
vehicle charging controller with the following features:

a. Comnections to various clectrical meters on site and the

capacity to read those meters:

b. Connection to user application hosted on oulside server
and/or station controls;

c. Logic to determine appropriate charging output in
response to one or more meter readings;

d. Capacity to direct EV charging stations (150) to vary
charging load to one or more electric vehicles based
upon internal logic;

e. Capacity to incorporate and store custom presets
regarding the local circuit and/or utility feeder, fre-
quency response requirements, and/or CVR require-
ments.

It should be noted that this server functionality could
potentially be integrated into one or more of the EV charging
stations, see Element 150.

Element 150—LEV Charging Station with Slave Controls:
An electric vehicle charging station with the following
features:

a, Capacity to vary charge and discharge according to

internal controls, application directions;

b. Capacity to receive vehicle owner preferences on
station or via outside application;

c. Capacity to display or output to outside app one or more
of the following:

i, Real time charging information;
ii, Vehicle owner charging preferences;
iii. Alerts regarding charging status;
Case 3:19-cv-02516-JSC Document 1 Filed 05/09/19 Page 38 of 56

US 9,987,941 B2

7

iv. Vehicle state of charge; and/or
v. Estimated time to completion of charge.

Element 160—-Non-EV Site Loads: Non-EV Site loads
comprise loads such as air conditioning, lighting, plug loads,
etc. It should be noted that these loads may be independently
metered and/or controlled by EV charging station autono-
mous logic controls.

Element 170—On Site Generator(s): Renewable and/or
non-renewable generators may be located behind or in front
of site loads. They may be controllable by EV charging
station logic.

Element 180—Electric Vehicle(s): One or more electric
vehicles intermittently connected to the EV charging station.
These vehicles may exist in various states of charge.

Element 190—Communication Path: Path between
meters, EV charging stations, load controls, on site genera-
tors, and/or non-EV site loads. This communication path
may be implemented using any now known or later devel-
oped interconnect.

Element 195.--Electricity Path: Conductors transmitting
electrical energy from the grid to various site loads and
generators.

TG. 2 illustrates exemplary internal data flows between
the components shown in the logical diagram of FIG. 1.

FIG. 3 illustrates an exemplary block diagram of auto-
mated dispatch by server or station.

1. Vehicle-level Charging Control System: a system to
implement a controllable charging rate using the appropriate
standard charging protocols—at a single vehicle level
(named “Tlead”-level in the rest of this document). This
system is abbreviated as HCM (head control module) in the
rest of this document.

a. A sub-system providing a low-level charging protocol
implementation (analog for J1772 SAE standard for Level 2
charging, analoptdigital for CHAdeMO JST standard for
Level 3 charging, etc.)

b. Asub-system providing control API layer to aflow the
HCM to modulate the rate of charge of the vehicle

c. Asub-system providing physical control interface (such
as SPI, CANbus, etc.) to allow information transfer from and
to the HCM.

2. Unit-level Charging Control System: a system & algo-
rithm to adjust charging rates of individual charging heads
to optimize the charging outcome given all constraints.

a. A Unit-level system is an aggregation of Heads in
immediate physical proximity of each other (generally
within a few meters—a distance when a wired information
connection can be effectively made).

b. A Unit-level system is generally composed of a physi-
cally integrated set of Heads, often in one enclosure.

c. A Unit-level system generally has a single electrical
feed powering multiple Heads together with the main Unit
Control Module (UCM).

i. In one embodiment, a simple 240V 40 A service is
deployed to power a unit with six Heads, thereby reducing
the amount of labor and material by a factor of 3-6 relative
to a single—/dual-head station deployment.

d. A sub-system to gather charging occasion information
based on: i. Vehicle type.

1. identification of the vehicles based on the captured
image of the vchicle with on-board camera.

2. identification of the vehicles based on the characteristic
form of the charging current ramp-up/ramp-down.

3. identification of the vehicles based on the maximum
amount of power drawn by the vehicle’s charger.

20

30

35

40

50

60

8

User Profile (if Properly Authenticated)

I. using over-time heuristics to predict likely state of
charge of the user’s vehicle when he/she arrives at the
charging station (e.g., a person normally has the same
conunute distance every day, hence we could measure the
energy intake on one day and then assume the same for
following, days)

iil. Historical load profile vs time at the particular UCM
(minute-by-minute)

e. A sub-system that converts these informational ele-
ments into an estimate of how much flexibility it has to
modulate the charging current for the vehicles that are
plugged in to the station

f. UCM-level system to be connected to both Head-level
and Lot-level systems via a physical network layer for
bi-directional information transfer. The individual modules
would then be addressed using a specialized addressing
scheme,

g. Note that Head-level and UCM-level control can be
implemented in the same physical device when there is only
one Head installed in a UCM (as will be the case in a
residential installation).

3. Lot-level Charging Control System: a system & algo-
rithm to adjust Unit-level charging contro! decisions based
on the Lot-level charging context. Abbreviated as LCD (Lot
Control Module) in this document.

a. A Lot-level system is an aggregation of multiple UCMs
in physical proximity to each other (generally within the
range of WiFi connectivity)

b. Context to be based on (including but not limited to):

i. Total amount of power available from the Lot-level
power feed (c.g., power supply capacity for the building
equipped with a number of UCMs)

ii, Historical load profile vs time at the particular Lot

c. Lot-level system to be connected to both Unit-level and
Central Load Control Systems via a wireless network layer
for bi-directional information transfer

d. Note that Lot-level and UCM-level contro] can be
implemented in the same physical device when there is only
one UCM installed in a Lot (as will be the case in a
residential installation).

4. Central Load Control System: a system to receive
control signals from the Grid Operators and convert them
into the set of Lot-level control commands across the EV
Station network.

a. A sub-system to receive external control signals from
the Grid Operators.

b. A sub-system to execute automatic negotiations
between the central load control system and each of the
UCMs.

i. UCMs constantly report their modulation capacity to
the Central System based on the Charging Occasion Infor-
mation.

1. Optimal modulation capacity—capacity that will result
in the 95% confidence level in achieving user-level SLA
(charge complete by the time user plugs out)

2. Maximum modulation capacity—maximum amount of
power that can be drawn by the EVs plugged into the station
at the moment.

The central system determines the amount of desired
demand modulation

1. Based on the external control signals and modulation
capacity information gathered from the appropriate part of
the network.
Case 3:19-cv-02516-JSC Document1 Filed 05/09/19 Page 39 of 56

US 9,987,941 B2

9

2. The system makes an intelligent risk management
decision to deviate from the optimal modulation level to
maximize total potential revenues while containing user
SLA risks.

5. Robust Network Management Approach: a process and
system design to perform all technical system management
tasks.

a. A set of connection protocols to link all sub-systems
together and control them in a unified fashion to achieve the
desired overall functionality:

Head-level to UCM-level via hardwired connection for
security (e.g., SPI bus)

UCM-level to Lot Management level via encrypted WiFi

Lot Management level to Central Load Control System
via encrypted GPRS (cellular link)

b. A sofiware and hardware capability to update station’s
firmware over the air, without the need for field visits

c. A sub-system to monitor station’s health status
remotely based on direct reports from UCM-/Lot-level sys-
tems and based on analysis of in-period charging statistics
with respect to the historical baselines

6. Predictive load modeling software: a distributed com-
puter program designed to predict network’s capacity to
respond to load management signals at any time

a. Outputs

i, Utility-ready prediction of the Down-regulation and
Up-regulation capacity by pre-defined load aggregation

areas (down-regulation=ability to REDUCE the load, ,

up-regulation=ability to INCREASE the load).

it. Current state+prediction of future capacity in 1-minute
intervals for 60 minutes ahead.

b. Inputs

i. User-supplied data

il. Network-supplied data

1. Real-time

2. Historical

iii. Additional context data

c. Modeling approach

i. Map all Units onto the topology of the grid network
chosen by the partner utilities.

!. Multiple utilities/topologics can be used to create
multiple foad models.

2. Further text describes modeling approach at the indi-
vidual node level of such a topology.

3. One example of a node can be a SLAP-2 area (Sub-
Load Aggregation Point) in San Francisco Bay Area, cov-
ering ~1 million population across ~300,000 households,
with total average electricity consumption of ~500 MW
(commercial and residential) ii. Build up ‘the prediction of
the power-distribution-node-level down- and up-regulation

capacity by aggregating head-level predictions and applying $5

constraints from each aggregation level of the network

1. For each head, model minimum and maximum permis-
sible charging current. Initial elements of the approach
include:

a. Associate each head with a specific vehicle

i. In residential installations, association is generally
trivial

1. User will supply vehicle data at the time of installation/
sign-up.

2. One head is used with the same vehicle vast majority
of the time

10

20

40

50

60

10

3. In case when households have more than one vehicle,
the association is still relatively simple by using ramp-up
signatures and max charging, power

4, As a result, Vehicle ID profile structure is built by the
unit

In commercial installations, association is more complex
given higher mobility of the vehicles across charging spots.
Therefore, additional data will be collected to assist asso-
ciation

1. Unit Control Module will be equipped with a video
camera that will take snapshots of all vehicles plugged in

2. UCM sofiware will then pre-process the images into
vehicle 1D profile elements such as license plate number,
color, make and model (based on shape of the car)

3. Vehicle ID profile is then augmented with additional
vehicle ID data based on electrical parameters of the charg-
ing session—such as power ramp rate on plug-in and max
power achieved

Vehicle ID Profiles will then be transmitted along with the
Lot ID to the Central Control System (CCS) where they will
be matched against known vehicle database (at the Lot level)
and the association will be finalized for each charging
session

b. Using historical plug-in/plug-out/charge duration
times, build a ‘Vehicle Availability & Energy Profile’ for
each Head-Vehicle combination

i. This will allow the system to understand the typical
patterns of use for the vehicle,

ii. The pattern data will include

1. Probability of the Vehicle availability at the Head
location by minute of day —separately for each day of the
week

2. Probability distribution of the depth of discharge of the
Vehicle at the moment of plug-in by time of day of plug-in
and the number of plug-ins prior to that

iii. These patterns of use will then be factored into the
Head-level capacity prediction algorithm. The output of
such algorithm will be Capacity=f(time of day, day of week,
munber of plug-ins before this one during same day).
Capacity will be expressed in the units of kWHr.

iv. These patterns will also be used to create a prediction
of Demand which will attempt to approximate the amount of
energy needed to be in the Vehicle’s battery at any point in
time in order to satisfy the Vehicle’s use patterns.

1. For example, if the vehicle is usually unplugged at 8 pm
for a 10-mile trip on Fridays (e.g., to go to the Movies),
spending 3 KWElrs for that trip, Demand (8 pm) will be =3
KWHrs

v. Finally, an estimate of the energy content in the Vehicle
battery will be made and distribution of that Content will be
created vs time

c. These capacity, content, and demand predictions will
then be combined with the Vehicle-level information on the
maximum charging power to produce a distribution of the
minimum and maximum charge current that is likely avail-
able ala given Head-Vehicle combo at any given time Sor the
next 60 minutes

i. Minimum charge current will be defined by the need to
meet demand at the next plug-out moment

ii, Maximum charge current will be defined by the charger
rating

82, These min/max current predictions will then be
combined with restrictions from the higher-level network
tiers to arrive at the adjusted Head Regulation Ability (2
numbers will be provided—one for up-regulation, one—for
down-regulation)
Case 3:19-cv-02516-JSC Document 1 Filed 05/09/19 Page 40 of 56

US 9,987,941

11

a. Unit-level module will apply constraints on the total
power available to all Heads connected to the UCM

In cases of multi-headed units with SUM(head power
rating)>power rating of the Unit connection to the grid, max
current available to each Head will be reduced

The reduction for each specific Head will depend on the
vehicle demand profile and energy content. For vehicles
with smaller energy reserves (=higher probability of not
meeting demand), max current will be reduced less..-at the
expense of the other IJeads present on this unit.

These adjustments will be recalculated any time Head-
Vehicle configurations change at the unit level (e.g., one car
leaves)

b. Lot-level module will apply constraints on the total
power available to all Units connected to the LCM—using
similar logic described for UCM-level adjustment

c. The resulting fully adjusted Head-level min/max cur-
rent levels will be combined with predicted regulation
demand to produce the Most Beneficial Charge Rate for each
head

The initial MBCR will be set to a mid-point between min
and max permissible charge rates. It will then be adjusted
based on the predicted regulation demand

If the regulation requests at that particular time mostly
expected to be down-regulation requests (i.e. requests to
increase the load), the system will REDUCE MBCR to
provide more room for increasing the charge current

Conversely, if the reg requests are mostly expected to be
up-regulation requests, the system will INCREASE MBCR

d. The difference between min charge rate and MBCR and
MBCR and max charge rate will be calculated and desig-
nated as UP-REGULATION CAPACITY and DOWN-
REGULATION CAPACITY

3. These adjusted head-level regulation capacities will
then be combined at the power-distribution-network-node-
level to produce aggregated network regulation capacities

4. These capacities will then be used to announce EV
Charging Network capability to the Utilities at any point in
time

Finally, it should be understood that processes and tech-
niques described herein are not inherently related to any
particular apparatus and may be implemented by any suit-
able combination of components. Further, various types of
general purpose devices may be used in accordance with the
teachings described herein. It may also prave advantageous
to construct specialized apparatus to perform the method
steps described herein. The present invention has been
described in relation to particular examples, which are
intended in all respects to be illustrative rather than restric-
tive.

Moreover, other implementations of the invention will be
apparent to those skilled in the art from consideration of the
specification and practice of the invention disclosed herein.
Various aspects and/or components of the described embadi-
ments may be used singly or in any combination in systems
and methods for generating automatic responses to local
conditions or to the changing needs of the larger electric
power grid, It is intended that the specification and examples
be considered as exemplary only, with a true scope and spirit
of the invention being indicated by the following claims.

What is claimed is:

1. Asystem for generating a local autonomous response to
a condition of an electric grid by a plurality of electric
vehicle charging stations, the system comprising:

a. a first electricity meter for reading current, frequency,

or voltage from a first electricity supply line to one of
the plurality of electric vehicle charging stations;

5

20

he
in

40

le

B2
12

b. a second electricity meter for reading current, fre-
quency, or voltage from a second electricity supply line
to all of the plurality of electric vehicle charging
stations;

c.a third electricity meter for reading current, frequency,
or voltage from a third electricity line from one or more
renewable generators; and

d. an electric vehicle charging controller operatively
coupled to the first electricity meter, the second elec-
tricity meter, the third electricity meter and the plurality
of electric vehicle charging stations and operable to
obtain readings from the first electricity meter, the
second electricity meter and the third electricity meter
and to control at least one of the plurality of electric
vehicle charging stations based on the oblained read-
ings.

2. The system for generating a local autonomous response
to a condition of an electric grid of claim 1, wherein the
electric vehicle charging controller comprises a server dis-
posed on a computer network and wherein the electric
vehicle charging controller is coupled to the first electricity
meter, the second electricity meter, the third electricity meter
and the plurality of electric vehicle charging stations via the
computer network.

3. The system for generating a local autonomous response
to a condition of an electric grid of claim 1, further com-
prising a remote server executing a vehicle charge control
application.

4. The system for generating a local autonomous response
to a condition of an electric grid of claim 1, wherein the
electric vehicle charging controller comprises an internal
logic to determine an appropriate charging output in
response to the obtained readings.

5. The system for generating a local autonomous response
to a condition of an electric grid of claim 4, wherein the
electric velucie charging controller is operable to direct the
plurality of electric vehicle charging stations to vary charg-
ing load to one or more electric vehicles based upon the
internal logic.

6. The system for generating a local autonomous response
to a condition of an electric grid of claim 4, wherein the
electric vehicle charging controller is configured to control
one or more electric power generators based upon the
internal logic.

7, The system for generating a local autonomous response
to a condition of an electric grid of claim 1, wherein the
electric vehicle charging controller comprises a local storage
for storing custom presets relating to a local circuit ora local
utility feeder, a frequency response requirements, or CVR
requirements.

8. The system lor generating a local autonomous response
to a condition of an electric grid of claim 1, wherein each of
the plurality of electric vehicle charging stations varies rate
of charge or discharge according commands received from
the electric vehicle charging controller.

9. The system for generating a local autonomous response
to a condition ofan electric grid of claim 1, wherein each of
the plurality of electric vehicle charging stations is config-
ured to receive vehicle owner preferences with respect to
vehicle charging.

10. The system for generating a local autonomous
response to a condition of an electric grid of claim 1,
wherein each of the plurality of electric vehicle charging
stations is configured to display to a user or to output to an
outside application:

i. a real time charging information;

if, a vehicle owner charging preferences,
 

Case 3:19-cv-02516-JSC Document1 Filed 05/09/19 Page 41 of 56

US 9,987,941 B2

13

iil. alerts regarding a charging status;

iv. a vehicle state of charge; and

v. and estimated time to completion of charge.

11. A method for generating a local autonomous response
to a condition of an electric grid by a plurality of electric
vehicle charging stations, the method comprising:

a. providing a first electricity meter for reading, current,
frequency, or voltage from a first electricity supply line
to one of the plurality of electric vehicle charging
stations,

b. providing a second electricity meter for reading current,
frequency, or voltage from a second electricity supply
line to all of the plurality of clectric vehicle charging
stations;

c. providing a third electricity meter for reading current,
frequency, or voltage from a third electricity line from
one or more renewable generators; and
providing an electric vehicle charging controller opera-
tively coupled to the first electricity meter, the second
electricity meter, the third electricity meter and the
plurality of electric vehicle charging stations and oper-
able to obtain readings from the first electricity meter,
the second electricity meter and the third electricity
meter and to control at least one of the plurality of
electric vehicle charging stations based on the obtained
readings.

12. The method for generating a local autonomous
response to a condition of an electric grid of claim 1,
wherein the electric vehicle charging controller comprises a
server disposed on a computer network and wherein the
electric vehicle charging controller is coupled to the first
electricity meter, the second electricity meter, the third
electricity meter and the plurality of electric vehicle charg-
ing stations via the computer network.

13. The method for generating a local autonomous

Co

qd.

response to a condition of an electric grid of claim 11, further .

comprising providing a remote server executing a vehicle
charge control application.

14. The method for generating a local autonomous
response to a condition of an electric grid of claim 11,
wherein the electric vehicle charging controller comprises

a

20

30

w
a

40

14

an internal logic to determine an appropriate charging output
in response to the obtained readings.

15. The method for generating a local autonomous
response to a condition of an electric grid of claim 14,
wherein the electric vehicle charging controller is operable
to direct the plurality of electric vehicle charging stations to
vary charging load to one or more electric vehicles based
upon the internal logic.

16. The method for generating a local autonomous
response to a condition of an electric grid of claim 14,
wherein the electric vehicle charging controller is configured
lo control one or more electric power generators based upon
the internal logic.

17. The method for generating a local autonomous
response to a condition of an electric grid of claim 1,
wherein the electric vehicle charging controller comprises a
local storage for storing custom presets relating to a local
circuit or a local utility feeder, a frequency response require-
ments, or CVR requirements.

18. The method for generating a local autonomous
response to a condition of an electric grid of claim 11,
wherein each of the plurality of electric vehicle charging
stations varies rate of charge or discharge according com-
mands received from the electric vehicle charging controller.

19, The method for generating a local autonomous
response to a condition of an electric grid of claim 11,
wherein each of the plurality of electric vehicle charging
stations is configured to receive vehicle owner preferences
with respect to vehicle charging.

20. The method for generating a local autonomous
response to a condition of an electric grid of claim 11,
wherein each of the plurality of electric vehicle charging
stations is configured to display to a user or to output to an
outside application:

i. a real time charging information;

ii. a vehicle owner charging preferences;

iii. alerts regarding a charging status;

iv. a vehicle state of charge; and

v. and estimated time to completion of charge.
Case 3:19-cv-02516-JSC Document 1 Filed 05/09/19 Page 42 of 56

EXHIBIT B
es STH NTT

a2 United States Patent

Miftakhov et al.

US010025277B2

US 10,025,277 B2
Jul. 17, 2018

(10) Patent No.:
(45) Date of Patent:

 

(54)

(71)

(72)

(73)

(*)

(21)

(22)

(05)

(63)

(31)

(52)

SYSTEMS AND METHODS FOR
ELECTRICAL CHARGING LOAD
MODELING SERVICES ‘TO OPTIMIZE
POWER GRID OBJECTIVES

Applicant: Electric Motor Werks, Inc., San
Carlos, CA (US)

Inventors: Valery Miftakhov, San Carlos, CA
(US); Alexander Gurzhi, San Jose, CA
(US); Chris Edgette, Oakland, CA
(US); Alan White, Tiburon, CA (US)

Assignee: Electric Motor Werks, Inc., San
Carlos, CA (US)

Nolice: — Subject to any disclaimer, the term of this
patent is extended or adjusted under 35
US.C. 154(b) by 18 days.

Appl. No.: 15/004,976

Filed: Jan. 24, 2016

Prior Publication Data

US 2017/0017213 Al Jan. 19, 2017

Related U.S. Application Data

Continuation-in-part of application No. 14/853,955,
filed on Sep. 14, 2015.

(Continued)
Int. Ch
H02F 7/00 (2006.01)
GOSB 13/04 (2006.01)
(Continued)
U.S. Cl.
CPC wees GOSB 13/041 (2013.01); B6OGL LI/1809

(2013.01); GOSF 1/66 (2013.01);
(Continued)

(58) Field of Classification Search
USPC cece rcs 320/106 -115
See application file for complete search history.
(56) References Cited

U.S. PATENT DOCUMENTS

2012/0133337 Al* 5/2012 Rombouts ou... HO02J 3/32
320/155
2013/0179061 AL* 7/2013 Gadh vce BOOL 11/1842
701/123
2014/0062401 Al* 3/2014 Gadh wane BO6OL 11/1838
320/109

* cited by examiner

Primary Examiner -— Binh Tat

(74) Attorney, Agent, or Firm — ‘VransPacific Law Group;
Pavel I. Pogodin, Esq.

(57) ABSTRACT

A system configured to receive and automatically analyze
various types of information, including, without limitation,
information from energy generators, information from non-
generation resources, information on the facility status,
information on user behavior, information on user’s short-
term energy needs (e.g. over-ride any algorithm due to
immediate charging need), information on renewable gen-
eration, including, without limitation, solar, wind, biomass
and/or hydro, and information on environmental conditions
including, without limitation, barometric pressure, tempera-
ture, ambient light intensity, humidity, air speed, and air
quality. In one or more embodiments, a sole novel charging
slation or selected, aggregated groupings of the aforesaid
novel charging stations are configured to start, modulate or
stop charging, or start, modulate (down) or stop discharging
over specific time intervals based on the electrical grid needs
as automatically determined based on the totality of the
received diverse information. To this end, a system and an
associated method are provided to perform complete elec-
trical charging load modeling to optimize power grid objec-
tives.

20 Claims, 5 Drawing Sheets

 

Local, p-grid, Environmental
renewable Data Conditions Data
100 104

fi
Local/Renewable/Micro
Generation Retail/

Wholesale Pricing

Facility (home,
building) Data
102

|

 

1

 

 

Power Grid Data
103

 

  

 

User Behavior
Data 104

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Central Manager/
Server tocal/Renewable/
109 Micro Generation
€- > Data 105
A
*Grid Needs/Priorities: 110
Revenue Max Electrical
Asset Protection Power
Energy 8alancing Charger
Ancillary Services ; N Batteries,
Crvironment Optimization User Charge Loads
108 commands 10
106 soc

 

 

 
Case 3:19-cv-02516-JSC Document1 Filed 05/09/19

US 10,025,277 B2
Page 2

Page 44 of 56

 

(60)

(51)

(52)

Related U.S. Application Data
Provisional application No. 62/050,147, filed on Sep.

14, 2014.

Int. Cl.

GO7F 15/00 (2006.01)

GOSF 1/66 (2006.01)

BOOL 11/18 (2006.01)

U.S. Cl.

CPC vesssssen GO7F 15/005 (2013.01); H02J 7/0027

(2013.01); GOSB 2219/2637 (2013.01); Yo2P
80/21 (2015.11)
Case 3:19-cv-02516-JSC Document1 Filed 05/09/19 Page 45 of 56

US 10,025,277 B2

Sheet 1 of 5

Jul. 17, 2018

U.S. Patent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

£Ot
ejeq pud Jamod

 

rot 20S 30T
SPUBLULUOD BOT
4asn
Je
: SPEOT a5 49 uouyeziwndg quawuUosAUg -
selvoneg SaaAias Aieqyouy —-
sasieys supuejeg Adiaug-
JaMod uO IaJOlg Jessy -
peduqoayy XBW] anuaAsy— -
OTT ‘seQHold/spaan puo,
sot Be < >
UOLPIBUAD OID] ~{ 601
/a|Qemausy/{2207 43A19S
JJaseueiy jesjuag
vOT ejeq
JoAeyag Jashy
WN
Ett
BUD SfESafouNM cor TOL OOT

fey vOReauay
OLA /aiqemauay /fe307}

S

 

ejeq (suipjing
‘ausoy) Ayyioe4

ejeq suonipuo)

JEJUDUIUOTIAUG

ejeqd ajqemaual
‘pus-rl Yeooq

 

| oinbi4

 

   
Case 3:19-cv-02516-JSC Document 1 Filed 05/09/19 Page 46 of 56

US 10,025,277 B2

Sheet 2 of 5

Jul. 17, 2018

U.S. Patent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oe¢ OTZd
ausgana
jeusaypxg aAag
/peusaru] 43859)
TOz
JIOMIBN
F
i
LEC 9€C¢ LEZ
anpoyw sNpPoW BINpPOW VES
uoy qunoosy jassy aynpoyy
BDUNWILUOD 4857 dasieud ases03s eleq
TEC
ced cee syapow u
anpoy aNpoy| onesaussy
Bulmeuy sondAjeuy e1eq

 

 

 

 

 

 

 

 

 

O€2 JBAIES

 

Z ainbi-4

 
Case 3:19-cv-02516-JSC Document1 Filed 05/09/19 Page 47 of 56

US 10,025,277 B2

Sheet 3 of 5

Jul. 17, 2018

U.S. Patent

 

OLE
$32} B]Ep By} 810}S/ps0zay

 

r

 

O9t
asseuosip/asieys ajenpoyy /Weys
‘doys :uase sulgsey aye] 0} SOT

 

 

 

OS
ZOT — OOT Wot} SIOPEL
azjpeucnes/ajedas83e fauniuayeq

 

&
i

 

OPE
OTL SP8AN PUD Jo anfea ay} auiiwidjaq

 

&

 

 

ag
SOT ‘SOT ‘EOT wosy voneuOjU
ad1eyD/PlID fo a}e3§ anjesay

 

+
.

 

OE
ROT "SOT ‘COT wos vOonRuOjU
adieyD/Pi4D Jo azeys anjavay

 

 

 

 

OTE
BOT ‘SOT
‘COT WOlg SBQUOLd PLO aulW933q

 

© ainbi4

 
Case 3:19-cv-02516-JSC Document 1 Filed 05/09/19 Page 48 of 56

US 10,025,277 B2

Sheet 4 of 5

Jul. 17, 2018

U.S. Patent

paysijqeyss
wiyyuobje uo paseq HBulbseyo ajqeuy Se

SdAl}Da[go
plug UO pasegq Spdodu dWOUOIS OzIWNdD

PSYHON PHD
94} UI4WM Sjosse Bulbieyo payjoujuo0o tye

POYSiQe}Sa/Psyyusp] Speen PUH  -

Axquunoysayeys/jeuoibeysjeso7 .

 

(d¥1 dNS 389dS “b*9) pid pequssold

7 oinBi4

 

 

  

 

OT?
aseg
4881}

 

 
Case 3:19-cv-02516-JSC Document1 Filed 05/09/19 Page 49 of 56

US 10,025,277 B2

Sheet 5 of 5

Jul. 17, 2018

U.S. Patent

 

 

 

 

 

 

 

 

 

 

ozo”

 

 

 

 

WSO

Leo?

 

 

 

 

waHO rece

   
      

BDBI0}S
YIOMISN
BBS
YIONUAN

  

ce

 

 

 

 
    

 

youss}yf

a6ei01S
YUOMION
HEALIBS
MIOMION

 

 

 

   

   

 

 

 

 

G aunbi-4

   

aBes0IS
yeULE}XQ

  
   

él

   

     
 

BAe
Bunuiog
| uolysod

fesnoiyy Lis

 

 

 

 

 

 

 

 

 

 

 

PIED
Z "Siomon Add
WIOMISN
vis ELS S08
vos
sng eeq |.
. a
20S 80S 90S
Ss £ 4s
SBEIS | | aBeioig | | eBeioys
SIEMULIA | husysisiad| | a1HBIOA
IMNOdds
& +
LOS
£0S

| ip psecgdsy
OLS

 

iy} Aejdsiq

  

60S

 

 

 

0S

00S
Case 3:19-cv-02516-JSC Document 1 Filed 05/09/19 Page 50 of 56

US 10,025,277 B2

1
SYSTEMS AND METHODS FOR
ELECTRICAL CHARGING LOAD
MODELING SERVICES TO OPTIMIZE
POWER GRID OBJECTIVES

CROSS-REFERENCE TO RELATED PATENT
APPLICATION

This regular U.S. patent application relies upon, claims
the benefit of priority from and is a continuation-in-part of
USS. patent application Ser. No. 14/853,955 filed on Sep. 14,
2015, which relies upon and claims the benefit of priority
from U.S. provisional patent application No. 62/050,147,
entitled “Grid Stabilization via a Large Distributed Collec-
tion of EV Charging Stations,” filed on Sep. 14, 2014, both
of which are incorporated by reference herein in their
entirety. This patent application is also related to two U.S.
patent applications entitled “SYSTEMS AND METHODS
FOR LOCAL AUTONOMOUS RESPONSE TO GRID
CONDITIONS BY ELECTRIC VEHICLE CHARGING
STATIONSAS AND OTHER SIMILAR LOADS” and
“COMPUTERIZED INFORMATION SYSTEM FOR
SMART GRID INTEGRATED ELECTRIC VEHICLE
CHARGING AND ASSOCIATED METHOD”, filed on the
same day and incorporated herein by reference.

BACKGROUND OF THE INVENTION

Field of the Invention

The disclosed embodiments relate in general to the field
of electric charging technology, such as electric vehicle
charging, as well as to power grid management and, more
specifically, to systems and methods for electrical charging
load modeling services to optimize power grid objectives.

Description of the Related Art

Today’s power grid is generally managed pursuant to a
top-down approach provided by Independent System Opera-
tors, Regional Transmission Operators, and Load Service
Entities such as utilities, Microgrids and other large genera-
tion facilities. As distributed, local, and renewable genera-
lion and non-generaling loads proliferate across (erritories,
markets have the ability to use these resources to contribute
to the supply-demand balance inherently needed for the
electrical power grid. This includes but is not limited to the
battery/load states connected to electric vehicle charging
stations, Electric Vehicle Supply Equipment (EVSB), local
battery storage, water heating, and pump storage.

A typical Electric Vehicle consumes ~10-15 KWHr of
energy every day to recharge its batteriles—this amount of
energy is sufficient to provide ~30-50 miles of daily driving
(which is consistent with a US average commute distances).
A typical recharge Ume to transfer that amount of energy
from the AC grid to the vehicle’s battery is 90 minutes.
However, the amount of time available for such a recharge
is generally over 23 hours during a typical 24-hour day.
Moreover, there are at least two blocks of this time when a
typical EV spends 8+ hours in one location. These locations
are usually the home of the driver and her workplace. This
difference between time available and actual time required
for charging creates an opportunity to reduce the instanta-
neous charging power and still satisfy the driver’s require-
ments fora full vehicle battery recharge for the next day. In
other words, tf one were to spread the charging power
uniformly over a 16-hour period (8 hours at work+8 hours
at home), a typical EV can be recharged for a day of driving
at just 0.6 kW average charging power.

2¢

>

30

40

SU

60

65

2

This ability to reduce instantaneous charging power can
be utilized to modulate the instantaneous electrical power
drawn by a fleet of EVs by modulating charging current for
each EV via EV charging stations. Such modulation capa-
bility can then be used to provide various stabilization
services to the Electrical Grid (e.g., Demand Management,
Frequency Regulation, Peak Shaving, Economic Demand
Response, cte.). Similar to EVs, charging of other energy
storage devices, such as home energy storage batteries, such
as Tesla Power Wall, may also be modulated to stabilize the
Electrical Grid.

Today’s technology addresses these asscts using binary
communication that lacks an overall understanding of the
objectives of each stakeholder, including the larger power
grid, connected and islanded micro-grids, substations,
renewable generation farms/facilities, local premises, con-
sumer/commercial/industrial energy customers, and the gen-
eration or storage needs of each asset. Today’s equipment
that provides charging services has no capability to com-
municate nor receive inputs to identify optimal charging
needs for any reason. Nor does it collect usage pattern data
from a specific user or groups of users. Nor does it address
existing conditions such as climate/weather, current eco-
nomic needs of each stakeholder, or environmental condi-
lions. Examples of such objectives include grid energy
balancing, revenue maximization for the operator of the grid
on both the wholesale and retail levels, protection or defer-
ment of critical infrastructure, or environmental goals such
as greenhouse gas emission mitigation. As a result, the time
and rate of charge required to optimize all needs is not clear
or well understood due to a lack of data or the ability to
process the data.

Therefore, new and improved systems and methods for
incorporating disparate data streams to maximize the ben-
efits of each component of the distributed power generation
and storage are needed.

SUMMARY OF THE INVENTION

The inventive methodology is directed to methods and
systems that substantially obviate one or more of the above
and other problems associated with conventional systems
and methods for electrical vehicle charging and power grid
management.

In accordance with one aspect of the embodiments
described herein, there is provided a computerized system
for electrical charging load modeling to optimize power grid
objectives, the system incorporating a plurality of charging
assets; and a cloud server comprising at least one processing
unit, the cloud server incorporating: a data aggregation
module configured to collect and aggregate a plurality of
information items; an analytics module configured to iden-
tify al least one temporal model associated with the data
collected and aggregated by the data aggregation module; a
charging module configured to determine a charging pattern
for each of the plurality of charging assets, the charging
pattern comprising information on lime intervals when each
of the plurality of charging assets is to be charged, including
the beginning and ending times of the charging operation
and information on a level of charging during each charging
time interval; a charger asset module configured to control
charging of the plurality of charging assets in accordance
with the determined charging patterns by issuing a control
command to each of the plurality of charging assets; and a
communication module for communicating the control com-
mand issued by the charger asset module to the respective
charging asset via a data network.
Case 3:19-cv-02516-JSC Document1 Filed 05/09/19 Page 51 of 56

US 10,025,277 B2

3

In one or more embodiments, the plurality of information
items coniprises a power grid data.

In one or more embodiments, the plurality of information
items comprises a data collected from local grids, the local
grids comprising residential renewables, local or regional
miicrogrids.

In one or more embodiments, the plurality of information
items comprises data originating from an external environ-
ment.

In one or more embodiments, the data originating from an
external environment comprises weather-related informa-
tion, solar activity information, cloud-cover information or
earthquake information.

In one or more embodiments, the plurality of information
items comprises data representing energy needs of indi-
vidual or groups of electric energy users.

In one or more embodiments, the plurality of information
items comprises data on specific users of electrical power
and their individual behavior.

In one or more embodiments, the plurality of information
items comprises data on energy storage, including any
available EV batteries, power storage batteries, as well as
data on any energy coming from Load-Serving-Entities.

In one or more embodiments, the plurality of information
items comprises data on a specific one of the plurality of
charging assets.

In one or more embodiments, the plurality of information
items comprises data on a power grid priorities.

In one or more embodiments, the data on a power grid
priorities comprises information on maximization of rev-
enue, protecting assets, balancing energy, reducing emis-
sions, or delivering ancillary services.

In accordance with another aspect of the embodiments
described herein, there is provided a computer-implemented
method for electrical charging load modeling to optimize
power grid objectives, the method being performed in con-
nection with a plurality of charging assets and a cloud server
incorporating at least one processing unit, the method
involving: collecting and aggregating a plurality of infor-
mation items; identifying at least one temporal model asso-
cialed with the collected and aggregated plurality of infor-
mation items; determining a charging pattern for each of the
plurality of charging assets, the charging pattern comprising
information on time intervals when each of the plurality of
charging assets is to be charged, including the beginning and
ending times of the charging operation and information on
a level of charging during each charging time interval;
controlling charging of the plurality of charging assets in
accordance with the determined charging patterns by issuing
a control command to each of the plurality of charging
assets; and communicating the control command issued by
the charger asset module to the respective charging asset via
a data network.

In one or more embodiments, the plurality of information
items comprises a power grid data.

in one or more embodiments, the plurality of information
items coniprises a data collected from local grids, the local
grids comprising residential renewables, local or regional
microgrids.

In one or more embodiments, the plurality of information
items comprises data originating from an external environ-
ment.

In one or more embodiments, the data originating from an
external environment comprises weather-related informa-
tion, solar activity information, cloud-cover information or
earthquake information.

a

20

we
2

40

45

wi
a

60

a
on

4

In one or more embodiments, the plurality of information
items comprises data representing energy needs of indi-
vidual or groups of electric energy users.

In one or more embodiments, the plurality of information
ilems comprises dala on specific users of electrical power
and their individual behavior.

In one or more embodiments, the plurality of information
items comprises data on energy storage, including any
available EV batteries, power storage batteries, as well as
data on any energy coming from Load-Serving-Entities.

ln one or more embodiments, the plurality of information
items comprises data on a specific one of the plurality of
charging, assets.

ln one or more embodiments, the plurality of information
items comprises data on a power grid priorities.

in one or more embodiments, the data on a power grid
priorities comprises information on maximization of rev-
enue, protecting assets, balancing energy, reducing emis-
sions, or delivering ancillary services.

Additional aspects related to the invention will be set
forth in part in the description which follows, and in part will
be obvious from the description, or may be learned by
practice of the invention. Aspects of the invention may be
realized and attained by means of the elements and combi-
nations of various elements and aspects particularly pointed
out in the following detailed description and the appended
claims.

It is ta be understood that both the foregoing and the
following descriptions are exemplary and explanatory only
and are not intended to limit the claimed invention or
application thereof in any manner whatsoever.

BRIEF DESCRIPTION OF THE DRAWINGS

‘The accompanying drawings, which are incorporated in
and constitute a part of this specification exemplify the
embodiments of the present invention and, together with the
description, serve to explain and illustrate principles of the
inventive technique. Specifically:

FIG. 1 illustrates a Jogica!l diagram of an exemplary
embodiment of a computerized system for electrical charg-
ing load modeling services to optimize power grid objec-
tives.

FIG. 2 illustrates a logical diagram of another exemplary
embodiment of a computerized system for electrical charg-
ing load modeling services to optimize power grid objec-
tives.

FIG. 3 illustrates an operating sequence of an exemplary
embodiment of a computerized system for electrical charg-
ing load modeling services to optimize power grid objec-
tives.

FIG. 4 illustrates a graphical use interface generated on a
user’s mobile device by an exemplary embodiment of a
computerized system for electrical charging load modeling
services to optimize power grid objectives.

FIG. § is a block diagram that illustrates an embodiment
of a computer/server platform upon which an embodiment
of the inventive system for electrical charging load modeling
services to optimize power grid objectives may be deployed.

DETAILED DESCRIPTION

In the following detailed description, reference will be
made to the accompanying, drawing(s), in which identical
functional elements are designated with like numerals. The
aforementioned accompanying drawings show by way of
illustration, and not by way of limitation, specific embodi-
Case 3:19-cv-02516-JSC Document1 Filed 05/09/19 Page 52 of 56

US 10,025,277 B2

5

ments and implementations consistent with principles of the
present invention. These implementations are described in
sufficient detail to enable those skilled in the art to practice
the invention and it is to be understood that other imple-
mentations may be utilized and that structural changes
and/or substitutions of various elements may be made with-
out departing from the scope and spirit of present invention.
The following detailed description is, therefore, not to be
construed in a limited sense.

In accordance with one aspect of the embodiments
described herein, there is provided a novel system, which is
configured to receive and automatically analyze various
types of information, including, without limitation, infor-
mation from energy generators, information from non-gen-
eration resources, information on the facility status, infor-
mation on user behavior, information on user’s short-term
energy needs (e.g. over-ride any algorithm due to immediate
charging need), information on renewable generation,
including, without limitation, solar, wind, biomass and/or
hydro, and information on environmental conditions includ-
ing, without limitation, barometric pressure, temperature,
ambient light intensity, humidity, air speed, and air quality.
In one or more embodiments, a sole novel charging station
or selected, aggregated groupings of the aforesaid novel
charging stations are configured to start, modulate or stop
charging, or start, modulate (down) or stop discharging over
specific time intervals based on the electrical grid needs as
automatically determined based on the totality of the
received diverse information. To this end, a system and an
associated method are provided to perform complete elec-
trical charging load modeling to optimize power grid objec-
tives.

FIG. 1 illustrates a logical diagram of an exemplary
embodiment of a computerized system for complete elec-
trical charging load modeling to optimize electric power grid
objectives. In one or more embodiments, the system shown
in FIG. 1 incorporates a cloud-based server 109 which is
configured to collect and analyze the aforesaid various types
of information and to generate output, including commands
for controlling electrical power charger 108 in a manner that
advances the power grid objectives. To this end, the cloud-
based server 109 executes one or more software modules
that implement algorithms developed based on the systems
and methods described herein.

As shown in FIG. 1, in one or more embodiments, the
cloud-based server 109 receives power grid data 103, which
could be various data coming from traditional power grids.
In various embodiments, the power grid data 103 could
include one or more readings from one or more sensors
disposed within the aforesaid power grid. The aforesaid
power grid data 103 as well as any other data described
herein may be received by the cloud-based server 109 via a
wired or wireless computer data network connection, which
are well known to persons of ordinary skill in the art. In one
or more embodiments, the aforesaid power grid data 103 is
collected from transmission or distribution assets of the grid.

In addition to the power grid data 103, the cloud-based
server 109 receives data 100 collected from various local
grids, including residential renewables, local or regional
microgrids, In addition, in one or more embodiments, the
cloud-based server 109 reccives data 101, which includes
various data originating from the external environment,
including, without limitation, weather-related information,
such as wind information, including direction, speed and
gusts, solar activity information, cloud-cover information,

20

30

AC

50

60

6

earthquake information, as well as news-feeds, and any
other information relevant to the operation of the electrical
grid.

Yet additionally, in one or more embodiments, the cloud-
based server 109 receives information on load-receiving
entities such as residences, comunercial buildings, and indus-
trial facilities. Such data may include the number and types
of such entities, their respective energy demands and _pat-
terns of energy usage during various time periods, including
daily and seasonal energy usage patterns.

Furthermore, in one or more embodiments, the cloud-
based server 109 additionally receives information on elec-
tric energy unit pricing from wholesale electric energy
markets, retail electricity sellers, microgrid operators, and
renewable electrical energy sources. In addition, in one or
more embodiments, the cloud-based server 109 receives
data 104 representing the energy needs of individual or
groups of electric energy users. In various embodiments, the
received data includes user’s EV charging behavior, electric
heating usage, water heating needs, HVAC usage, or water
pumps usage.

Tn addition, in ane or more embodiments, the cloud-based
server 109 receives data 106 representing data on specific
users of electrical power and their individual behavior. This
data 106 may correlate with the aforesaid data 104 and is
collected using the same process.

Moreover, in one or more embodiments, the cloud-based
server 109 receives data 107, which represents information
on any energy storage, including any available EV batteries,
power storage batteries, such as Tesla Power Wall, as well as
data on any energy coming from Load-Serving-Entities,
well known to persons of ordinary skill in the art. Addition-
ally, in one or more embodiments, the cloud-based server
109 receives data 108, which represents information on a
specific charging device, such as an EV charging station,
being controlled by the systems and methods described
herein. Finally, in one or more embodiments, the cloud-
based server 109 receives dala 110, which describes the
locus of power grid priorities, including the information on
the needs to maximize revenue, protect assets, balance
energy, reduce GHGs, and deliver ancillary services. In
various embodiments, relative rank or weight may be
assigned to each such priority and included within the data
110. As would be appreciated by persons of ordinary skill in
the art, the grid priority information may be communicated
using any other means as well.

Once received, some or all of the above data items are
analyzed by the cloud-based server 109 in accordance with
one or more algorithms embedded therein.

FIG. 2 illustrates a logical diagram of another exemplary
embodiment of a computerized system for electrical charg-
ing load modeling services to optimize power grid objec-
lives. Some of the logical modules shown in FIG. 2 may be
deployed on the cloud-based server 230, which may gener-
ally correspond to the cloud-based server 109 in FIG. 1.
Specifically, deployed on the cloud-based server 230 may be
a data aggregation module 231, which collects and aggre-
gates the specific data items illustrated in FIG. 1, as well as
other relevant data, The data aggregation module 231 may
also furnish the collected and aggregated data to other
modules deployed on the cloud-based server 230 or other
local or remote software applications, such as user’s mobile
application,

In one or more embodiments, also deployed on the
cloud-based server 230 is an analytics module 232, which
identifies various temporal models and/or behaviors associ-
ated with the data collected using the systems and methods
Case 3:19-cv-02516-JSC Document 1 Filed 05/09/19 Page 53 of 56

US 10,025,277 B2

7

described herein. In addition, the cloud-based server 230
also executes a charging module 233 operable to determine
specific charging patterns for one or more charging assets,
such as EV charging stations, based on the data items
received and aggregated by the aggregation module 231 and
analyzed by the analytics module 232, as described above.
The aforesaid charging patterns calculated by the charging
module 233 include, without limitation, information on the
time intervals when each specific asset will be charged,
including the beginning and ending times of the charging
operation as well as information on the level of charging
during each charging (ime interval.

In one or more embodiments, additionally deployed on
the cloud-based server 230 is a data storage module 234,
which stores and manages the data collected as described in
FIG. 1. In various embodiments, the data storage module
234 may be implemented based on any now known or later
developed type of database management system, such as a
relational database management system, including MySQL,
Oracle, SQL Server, DB2, SQL Anywhere, PostgreSQL,
SQLite, Firebird, redis, MongoDB, Hadoop and/or MaxDB.
A cloud-based distributed database, such as Amazon Rela-
tional Database Service (Amazon RDS), may also be used in
implementing the storage module 234,

In one or more embodiments, additionally deployed on
the cloud-based server 230 is a charger asset module 235,
which is configured to control charging of select electrical
assets in accordance with the aforesaid charging patterns
calculated by the charging module 233.

In one or more embodiments, further deployed on the
cloud-based server 230 is a user account module 236, which
stores and manages various information on users of the
described system, their setting, preferences, patterns and
other user-related data. In various embodiments, the user
account module 236 furnishes the user information to other
modules of the system. In one or more embodiments, yet
further deployed on the cloud-based server 230 is a com-
munication module 237, which communicatively connects
various networked assets of the described system, such as
the cloud-based server 230, the chargers, and loads to ensure
that the modeled actions described herein can be taken. In
various embodiments, for example, the communication
module 237 communicates the commands issued by the
charger asset module 235 in accordance with the charging
patterns calculated by the charging module 233 to the
respective EV charger stations. In various embodiments, the
communication between the aforesaid networked assets
takes place via a network 201, which may be implemented
using any now known or later developed wireless or wired
network interconnect.

In various embodiments, the exemplary embodiment of

the system shown in FIG. 2 may further include one or more
user device(s) 210 connected to network 201. The user of the
described system may use the user device(s) 210 to access
various information and issue various commands to one or
more modules deployed on the cloud-based server 230.
Finally, the exemplary embodiment of the system shown
in FIG. 2 may further incorporate various web resources
220, such as websites, internal, or external, which may be
configured to provide to the users various relevant data and
information for user consumption and aiding users in deci-
sion-making. Such relevant data and information may
include any data items described hereinabove as well as
results of analysis of any such data, founds trends, patterns,
predictions, etc. ‘he data and analytics may be presented to

20

30

At)

50

60

8

the user in textual or graphical form. In various embodi-
ments, the user may access the data and analytics using the
user device(s) 210.

FIG, 3 illustrates an operating sequence of an exemplary
embodiment of a software algorithm for electrical charging
load modeling services to optimize power grid objectives as
described herein. First, at step 310, the inventive comput-
erized system for electrical charging load modeling services
to optimize power grid objectives uses the power grid data
103, the user data 106 and the data provided by the electrical
power charger 108 to automatically determine the grid
priorities, see FIG. 1. Subsequently, at steps 320 and 339, the
computerized system for electrical charging load modeling
services to optimize power grid objectives determines the
state of charge based on the aloresaid user, charging, power,
renewable, and microgrid-related data.

After that, at step 340, the system determines the optimal
parameter values to ensure the maximum for grid efficiency
from a cost, environmental, and balancing/services stand-
points, At step 350, the computerized system for electrical
charging load modeling services ta optimize power grid
objectives determines, aggregates and rationalizes various
factors using data items 100-107 shown in FIG. 1. At step
360, the computerized system for electrical charging load
modeling services to optimize power grid objectives directs
the electric power charger 108 to take an appropriate charg-
ing action, such as to start, stop and/or modulate the charg-
ing of an asset. This charging action is determined, as
described above, based on the totality of the received diverse
data items. Finally, the data tags describing the charging,
action and any associated data are stored (recorded) on
appropriate storage media at step 370,

FIG. 4 illustrates a graphical use interface generated on a
user’s mobile device 210 by an exemplary embodiment of a
computerized system for electrical charging load modeling
services to optimize power grid objectives. In one or more
embodiments, the user interface displayed by the mobile
device 210 is specific to the region/geography, which is
being acted upon to maximize revenue from a specific
electricity market.

Exemplary Computer Platform

FIG. § is a block diagram that illustrates an embodiment
of a computer/server system 500 upon which an embodi-
ment of the inventive methodology may be implemented.
The system 500 includes a computer/server platform 501,
peripheral devices 502 and network resources 503. In vari-
ous embodiments the aforesaid computer/server system 500
may function as the cloud-based servers 109 and/or 230
described above.

The computer platform 501 may include a data bus 505 or
other communication mechanism for communicating infor-
mation across and among various parts of the computer
platform 501, and a processor §05 coupled with bus 501 for
processing information and performing other computational
and control tasks. Computer platform 501 also includes a
volatile storage 506, such as a random access memory
(RAM) or other dynamic storage device, coupled to bus 505
for storing various information as well as instructions to be
executed by processor 505. The volatile storage 506 also
may be used for storing temporary variables or other inter-
mediate information during execution of instructions by
processor 505. Computer platform 501 may further include
a read only memory (ROM or EPROM) 507 or other static
storage device coupled to bus 504 for storing static infor-
mation and instructions for processor 505, such as basic
input-output system (BIOS), as well as various system
configuration parameters. A persistent storage device 508,
 

Case 3:19-cv-02516-JSC Document 1 Filed 05/09/19 Page 54 of 56

US 10,025,277 B2

9

such as a magnetic disk, optical disk, or solid-state flash
memory device is provided and coupled to bus 501 for
storing information and instructions.

Computer platform 501 may be coupled via bus 505 to a
display 509, such as a cathode ray tube (CRT), plasma
display, or a liquid crystal display (LCD), for displaying
information to a system administrator or user of the com-
puter platform 501. An input device 510, including alpha-
numeric and other keys, is coupled to bus 501 for commu-
nicating information and command selections to processor
505. Another type of user inpul device is cursor control
device 511, such as a mouse, a trackball, or cursor direction
keys for communicating direction information and com-
mand selections to processor 505 and for controlling cursor
movement on display 509. This input device typically has
two degrees of freedom in two axes, a first axis (e.g., x) and
a second axis (c.g., y), that allows the device to specify
positions in a plane.

An external storage device 512 may be coupled to the
computer platform 501 via bus 505 to provide an extra or
removable storage capacity for the computer platform S01.
In an embodiment of the computer system 500, the external
removable storage device 512 may be used to facilitate
exchange of data with other computer systems.

‘The invention is related to the use of computer system 500
for implementing the techniques described herein. In an
embodiment, the inventive system may reside on a machine
such as computer platform 501. According to one embodi-
ment of the invention, the techniques described herein are
performed by computer system 500 in response to processor
$05 executing one or more sequences of one or more
instructions contained in the volatile memory 506. Such
instructions may be read into volatile memory 506 from
another computer-readable medium, such as persistent stor-
age device 508. Execution of the sequences of instructions
contained in the volatile memory 506 causes processor 505
to perform the process steps described herein. In alternative
embodiments, hard-wired circuitry may be used in place of
or in combination with software instructions to implement
the invention, Thus, embodiments of the invention arc not
limited to any specific combination of hardware circuitry
and sofiware.

The term “computer-readable medium” as used herein
refers to any medium that participates in providing instruc-
tions to processor 505 for execution. The computer-readable
medium is just one example of a machine-readable medium,
which may carry instructions for implementing any of the
methods and/or techniques described herein. Such a medium
may take many forms, including but not limited to, non-
volatile media and volatile media. Non-volatile media
includes, for example, optical or magnetic disks, such as
storage device 508. Volatile media includes dynainic
memory, such as volatile storage 506.

Common forms of computer-readable media include, for
exainple, a floppy disk, a flexible disk, hard disk, magnetic
tape, or any other magnetic medium, a CD-ROM, any other
optical medium, puncheards, papertape, any other physical
medium with patterns of holes, a RAM, a PROM, an
EPROM, a FLASH-EPROM, a flash drive, a memory card,
any other memory chip or cartridge, or any other medium
from which a computer can read.

Various forms of computer readable media may be
involved in carrying one or more sequences of one or more
instructions to processor 505 for execution. For example, the
instructions may initially be carried on a magnetic disk from
a remote computer. Alternatively, a remote computer can
load the instructions into its dynamic memory and send the

0

wa

20

40

wa
Ur

D
oC

10

instructions over a telephone line using a modem. A modem
local to computer system can receive the data on the
telephone line and use an infra-red transmitter to convert the
data to an infra-red signal. An infra-red detector can receive
the data carried in the infra-red signal and appropriate
circuitry can place the data on the data bus 505. The bus 505
carries the data to the volatile storage 506, from which
processor 505 retrieves and executes the instructions. The
instructions received by the volatile memory 506 may
optionally be stored on persistent storage device 508 either
before or afier execution by processor 505. The instructions
may also be downloaded into the computer platform 501 via
Internet using a varicty of network data communication
protocols well known in the art.

The computer platform 501 also includes a communica-
tion interface, such as network interface card 513 coupled to
the data bus 505. Communication interface 513 provides a
two-way data communication coupling to a network link
$15 that is coupled to a local network 515. Far example,
conumunication interface §13 may be an integrated services
digital network (ISDN) card or a modem to provide a data
conimunication connectian to a corresponding type of tele-
phone fine. As another example, communication interface
§13 may be a local area network interface card (LAN NIC)
to provide a data communication connection to a compatible
LAN. Wireless links, such as well-known 802.11la, 802.11b,
802.1ig and Bluetooth may also used for network imple-
mentation. In any such implementation, communication
interface 513 sends and receives electrical, electromagnetic
or optical signals that carry digital data streams representing
various types of information.

Network link 515 typically provides data communication
through one or more networks to other network resources.
For example, network link 515 may provide a connection
through local network 515 to a host computer 516, or a
network storage/server 517. Additionally or alternatively,
the network link 513 may connect through gateway/firewall
§17 to the wide-area or global network 518, such as an
Internet. Thus, the computer platform 501 can access net-
work resources located anywhere on the Internet 518, such
as a remote network storage/server §19. On the other hand,
the computer platform 501 may also be accessed by clients
located anywhere on the local area network 515 and/or the
Internet 518. ‘The network clients 520 and 521 may them-
selves be implemented based on the computer platform
similar to the platform 501.

Local network 515 and the Internet $18 both use electri-
cal, electromagnetic or optical signals that carry digital data
streams. The signals through the various networks and the
signals on network link 515 and through communication
interface 513, which carry the digital data to and from
computer platform 501, are exemplary forms of carrier
waves transporting the information.

Computer platform 501 can send messages and receive
data, including program code, through the variety of net-
work(s) including Internet 518 and LAN 315, network link
515 and communication interface 513. In the Internet
example, when the system 501 acts as a network server, it
might transmit a requested code or data for an application
program running on client(s) 520 and/or 521 through Inter-
net 518, galeway/lirewall 517, local area network 515 and
communication interface §13. Similarly, it may receive code
from other network resources.

The received code may be executed by processor 505 as
it is received, and/or stored in persistent or volatile storage
devices 508 and 506, respectively, or other non-volatile
storage for later execution.
Case 3:19-cv-02516-JSC Document1 Filed 05/09/19 Page 55 of 56

US 10,025,277 B2

11

Finally, it should be understood that processes and tech-
niques described herein are not inherently related to any
particular apparatus and may be implemented by any suit-
able combination of components. Further, various types of
general purpose devices may be used in accordance with the
teachings described herein. It may also prove advantageous
to coustruct specialized apparatus to perform the method
steps described herein. The present invention has been
described in relation to particular examples, which are
intended in all respects to be illustrative rather than restric-
live.

Moreover, other implementations of the invention will be
apparent to those skilled in the art from consideration of the
specification and practice of the invention disclosed herein.
Various aspects and/or components of the described embodi-
ments may be used singly or in any combination in systems
and methods for electrical charging load modeling services
to optimize power grid objectives. It is intended that the
specification and examples be considered as exemplary only,
with a true scope and spirit of the invention being indicated
by the following claims.

What is claimed is:

1. A computerized system for electrical charging load
modeling to optimize power grid objectives, the system
comprising:

a. a plurality of charging assets, and

b. a cloud server comprising at least one processing unit,

the cloud server comprising:

i. a data apgrepation module configured to collect and
ageregate a plurality of information items;

ii. an analytics module configured to identify at least
one temporal model associated with the data col-
lected and aggregated by the dala aggregation mod-
ule;

iii. a charging module configured to determine a charg-
ing pattern for each of the plurality of charging
assets, the charging pattern comprising information
on time intervals when each of the plurality of
charging asscts is to be charged, including the begin-
ning and ending times of the charging operation and
information on a level of charging during each
charging time interval;

iv. a charger asset module configured to control] charg-
ing of the plurality of charging assets in accordance
with the determined charging patterns by issuing a
control command to each of the plurality of charging
assets; and ;

v. a communication module for communicating the
control command issued by the charger asset module
to the respective charging asset via a data network.

2. The computerized system for electrical charging load
modeling to oplimize power grid objectives of claim 1,
wherein the plurality of information items comprises a
power grid data.

3. The computerized system for electrical charging load
modeling to optimize power grid objectives of claim 1,
wherein the plurality of information items comprises a data
collected from local grids, the local grids comprising resi-
dential renewables, local or regional microgrids.

4. The computerized system for electrical charging load
modeling to optimize power grid objectives of claim 1,
wherein the plurality of information items comprises data
originating from an external environment.

5, The computerized system for electrical charging load
modeling to optimize power grid objectives of claim 4,
wherein the data originating from an external environment

0

he
wu

nN
wa

w
a

40

60

12
comprises weather-related information, solar activity infor-
mation, cloud-cover information or earthquake information.

6. The computerized system for electrical charging load
modeling to optimize power grid objectives of claim 1,
wherein the plurality of information items comprises data
representing energy needs of individual or groups of electric
energy users.

7. The computerized system for electrical charging load
modeling to optimize power grid objectives of claim 1,
wherein the plurality of information items comprises data on
specific users of clectrical power and their individual behav-
ior.

8. The computerized system for electrical charging load
modeling to optimize power grid objectives of claim 1,
wherein the plurality of information items comprises data on
energy storage, including any available EV batteries, power
storage batteries, as well as data on any energy coming from
Load-Serving-Entities.

9. The computerized system for electrical charging load
modeling to optimize power grid objectives of claim 1,
wherein the plurality of information items comprises data on
a specific ane of the plurality of charging assets.

10. The computerized system for electrical charging load
modeling to optimize power grid objectives of claim 1,
wherein the plurality of information items comprises data on
a power grid priorities.

11. The computerized system for electrical charging load
modeling to optimize power grid objectives of claim 1,
wherein the data on a power grid priorities comprises
information on maximization of revenue, protecting assets,
balancing energy, reducing emissions, or delivering ancil-
lary services.

12. A computer-implemented method for electrical chary-
ing foad modeling to optimize power grid objectives, the
method being performed in connection with a plurality of
charging assets and a cloud server comprising at least one
processing unil, the method comprising:

i, collecting and aggregating a plurality of information

items;

ii. identifying at least one temporal model associated with
the collected and aggregated plurality of information
items;

iii. determining a charging pattern for each of the plurality
of charging assets, the charging pattern comprising
information on time intervals when each of the plurality
of charging assets is to be charged, including the
beginning and ending times of the charging operation
and information on a level of charging during each
charging time interval;

iv. controlling charging of the plurality of charging assets
in accordance with the determined charging patterns by
issuing a control command to each of the plurality of
charging assets; and

v. communicating the control command issued by the
charger asset module to the respective charging asset
via a data network,

13. The computer-implemented method for electrical
charging load modeling to optimize power grid objectives of
claim 12, wherein the plurality of information items com-
prises a power grid data.

14. The computer-implemented method for electrical
charging load modeling to optimize power grid objectives of
claim 12, wherein the plurality of information items com-
prises a data collected from local grids, the local grids
comprising residential renewables, local or regional micro-
grids.
Case 3:19-cv-02516-JSC Document 1 Filed 05/09/19 Page 56 of 56

US 10,025,277 B2
13 14

15. The computer-implemented method for electrical
charging load modeling to optimize power grid objectives of
claim 12, wherein the plurality of information items com-
prises data originating from an external environment.

16. The computer-implemented method for electrical 5
charging load modeling to optimize power grid abjectives of
claim 15, wherein the data originating from an external
environment comprises weather-related information, solar
activity information, cloud-cover information or earthquake
information. 10

17. The computer-implemented method for electrical
charging load modeling to optimize power grid objectives of
claim 12, wherein the plurality of information items com-
prises data representing energy needs of individual or groups
of electric energy users. 15

18. The computer-implemented method for electrical
charging load modeling to optimize power grid objectives of
claim 12, wherein the plurality of information items com-
prises data on specific users of electrical power and their
individual behavior. 20

19. The computer-implemented method for electrical
charging load modeling to optimize power grid objectives of
claim 12, wherein the plurality of information items com-
prises data on energy storage, including any available EV
batteries, power storage batteries, as well as data on any 2:
energy coming from Load-Serving-Entities.

20. The computer-implemented method for electrical
charging load modeling to optimize power grid objectives of
claim 12, wherein the plurality of information items com-
prises data on a specific one of the plurality of charging 30
assets.

hae
